4 0
T

PERMIS JENEIN NORD

_ CONVENTION ET ANNEXES

ENTRE

L'ETAT TUNISIEN
ET

L'ENTREPRISE TUNISIENNE
D'ACTIVITES PETROLIERES

ET

AGIP TUNISIA 8.V.
CONVENTION PORTANT AUTORISATION DE RECHERCHE ET
D'EXPLOITATION DE SUBSTANCES MINERALES DU SECOND GROUPE

ENTRE LES SOUSSIGNES :

L'ETAT TUNISIEN (ci-aprés dénommé vL'Autorité Concédante"),
représenté par Monsieur Slaheddine BOUGUERRA, Ministre de
l'Industrie.

d'une part,

L'Entreprise Tunisienne d'Activités Pétrolières, ci-après
dénommée "ETAP", dont le siège et à Tunis, 27 bis, Avenue
Khereddine Pacha, représentée par son Président Directeur
Général, Monsieur Mohamed Moncef BOUSSEN,

ET

Agip Tunisia B.V., ci-après dénommée “Agip", dont le siège
social est au 845 Strawinskylaan - 1077 XX Amsterdam The
Netherlands, élisant domicile à Tunis, Résidence du Lac,
Bloc "H", Les Berges du Lac, représentée par Monsieur
Edoardo CAINER, fondé de pouvoir pour signer cette
convention,

d'autre part,

ETAP et AGIP sont désignées ci-aprés, conjointement le
writulaire" et individuellement le "Co-Titulaire".
IL EST _PREALABLEMENT EXPOSE CE QUI SUIT

ETAP et AGIP ont déposé conjointement en date du 26 Février
1996 une demande de Permis de recherche et d'exploitation de
substances minérales du second groupe telles que définies à
l'Article deux du Décret du ler Janvier 1953 sur les Mines.
Le Permis demandé dit "JENEIN NORD" comporte 374 périmètres
élémentaires environ de (4 km2 chacun) d'un seul tenant soit
mille-quatre-cent-quatre vingt-seize (1496 km2) kilomètres

carrés environ.

A l'occasion du dépôt de ladite demande ETAP et Agip ont
sollicité une dérogation aux dispositions de l'Article 18 du
Décret du ler Janvier 1953 pour l'octroi dudit Permis pour
que ce dernier goit constitué à l'origine de trois parties
{A, B, C) chacune d'un seul tenant, totalisant le nombre de
388 périmètres élémentaires pour une superficie de 1552 km?,
telles que délimitées par l'Annexe C à la présente
Convention. À cet effet ETAP et AGIP ont déposé une demande
complémentaire en date du 19/3/96.

ETAP et AGIP satisfaisant aux conditions et obligations
définies dans l'article Premier du Décret du 13 Décembre
1948, ont demandé à bénéficier des dispositions

prévues dans ledit Décret.

Elles ont décidé de conduire en commun les opérations de
recherche de substances minérales du second groupe dans le
Permis ainsi que les opérations de développement et
d'exploitation des gisements qui en seraient issus.

Elles ont conclu un Contrat d'Association en vue de définir
les conditions et modalités de leur association ainsi que
les droits et obligations qui résulteront pour chacune
d'elles de la présente Convention, de ses Annexes et

TR

notamment du Cahier des Charges.
IL À ETE ARRETE ET CONVENU CE QUI SUIT

ARTICLE 1

Le Permis de recherche, tel que délimité à l'Article 2 du
Cahier des Charges annexé à la présente Convention (Annexe
A) sera attribué à ETAP et AGIP conjointement et dans
l'indivision par un arrêté du Ministère de l'Industrie qui
sera publié au Journal Officiel de la République Tunisienne.

I1 est entendu que les intérêts indivis dans ledit Permis

sont les suivants

ETAP cinquante pour cent (50%)
AGIP cinquante pour cent (50%)

Conformément aux articles 4 et 5 du Décret du 13 décembre
1948, ETAP et AGIP seront toutes deux admises au bénéfice
des dispositions spéciales prévues dans le dit-Décret ainsi
que celles du Décret-loi n° 85-9 du 14 Septembre 1985
ratifié par la loi n° 85-93 du 22 Novembre 1985 telle que
modifiée par la loi n° 87-9 du 6 Mars 1987 ci-aprés désignée
“Loi pétrolière" et de la loi n° 90-56 du 18 Juin 1990
portant encouragement à la recherche et à la production
d'hydrocarbures liquides et gazeux dès la publication de
l'arrêté institutif du Permis de recherche au Journal
officiel de la République Tunisienne.

ARTICLE 2

Les travaux d'exploration, d'appréciation, de développement
et d'exploitation des substances minérales du second groupe,
effectués par le Titulaire dans les zones couvertes par le
Permis de recherche visé ci-dessus, sont assujettis aux
dispositions de la présente Convention et à l'ensemble des

ne
textes qui lui sont annexés et qui en font partie
intégrante:

Annexe À Cahier des Charges;

Annexe B Procédure concernant le contrôle des changes;
Annexe C Définition et carte du Permis.

ARTICLE 3

Conformément à la "Loi pétrolière", chaque co-titulaire
s'engage à payer à l'AUTORITE CONCEDANTE

1) Une redevance proportionnelle (ci-aprés désignée
nRedevance") à la valeur où aux quantités des
hydrocarbures liquides ou gazeux provenant des
cpérations réalisées dans le cadre de la présente
Convention et vendues ou enlevées par lui ou pour son

compte, comme suit:

a) Hydrocarbures liquides
Pour les hydrocarbures liquides, le taux de la
Redevance sera conforme aux dispositions de
l'article 20 paragraphe b de la "Loi pétrolière"
sus-mentionnée, certe redevance est donc dûe à des

taux variant avec le rapport R comme suit

2 % pour R inférieur ou égal à 0,5
5 $ pour R supérieur à 0,5 et inférieur ou égal à

"2

7 % pour R supérieur 0,8 et inférieur ou égal à

®

10 % pour R supérieur à 1,1 et inférieur ou égal

p

12 % pour R supérieur à 1,5 et inférieur ou égal

14 % pour R supérieur à 2,0 et inférieur ou ser, à
2,5
15 % pour R supérieur à 2,5

b) Hydrocarbures gazeux
Pour les hydrocarbures gazeux, le taux de la
Redevance sera conforme aux dispositions de
l'Article 30 du la “Loi pétrolière"
sus-mentionnée. Cette redevance est donc dâûe à des
taux variant avec le rapport R comme suit

2 % pour R inférieur ou égal à 0,5

4 % pour R supérieur à 0,5 et inférieur ou égal à
0,8

6 % pour R supérieur à 0,8 et inférieur ou égal
1,1

8 % pour R supérieur

[2

a
H
b

et inférieur ou égal à

D

9 % pour R supérieur à 1,5 et inférieur ou égal
2,0

10 % pour R supérieur à 2,0 et inférieur ou égal
2,5

11 % pour R supérieur
3,0

13 % pour R supérieur
3,5
15 % pour R supérieur à 3,5

pr

p
D
ur

et inférieur ou égal à

2
w
©

et inférieur ou égai à

Le décompte et le versement de cette Redevance, soit en
nature, soit en espèces, seront effectués suivant les
modalités précisées au Titre III {Articles 22 à 28) du
Cahier des Charges. Les versements ainsi effectués pour
chaque Co-Titulaire en application du présent
paragraphe Z seront considérés comme dépenses
déductibles pour le calcul de ses bénéfices nets soumis
à l'impôt visé au paragraphe 3 ci-dessous.

b
2)

Les droits, taxes et tarifs suivants: conformément à

l'article 16 de la Loi Pétrolière:

a)

b}

c)

d)

e)

£)

g)

Les paiements à l'Etat, aux collectivités, offices,
établissements publics ou privés et aux
concessionnaires de services publics, en
rémunération de l'utilisation directe ou indirecte
par le Titulaire des voiries et réseaux divers et
des services publics (tels que services des eaux,
gaz, électricité, P.T.T. etc..) conformément aux
conditions d'utilisation définies dans le Cahier des
Charges.

La redevance de prestation douanière (RPD) dûe à

l'importation et à l'exportation.

Les taxes sur les transports et sur la circulation
des véhicules.

L'enregistrement au droit fixe de tous les contrats
quelle que soit leur nature et des marchés de
fournitures des travaux et des services d'une
manière directe ou indirecte relatifs aux activités
d'exploration, d'appréciation, de développement, de
production, de transport, de stockage et de
commercialisation s'appliquant aux activités du
titulaire.

Le droit de timbre
La taxe unique sur les assurances
Les droits, taxes et impôts payés par les

fournisseurs de service, de matériaux et de

matériels et qui sont normalement compris dans le

prix d'achat à l'exception toutefois de la taxe sur
Le

la valeur ajoutée (T.V.A.).

3)

h) Le droit fixe et le droit d'enregistrement des
permis et concessions conformément aux dispositions
du Décret du ier Janvier 1953 sur les Mines.

Les majorations des droits, taxes et tarifs quelconques
énumérés au présent paragraphe 2 ne seront applicables
au Titulaire que si elles sont communément applicables
à toutes les catégories d'entreprises en Tunisie.

11 est précisé que dla Redevance mentionnée au
paragraphe i et les droits, taxes et tarifs visés au
paragraphe 2 du présent Article seront dûs, même en
l'absence de bénéfices.

L'impôt sur les bénéfices nets issus des hydrocarbures
produits sur le Permis M"JENEIN NORD" est fixé comme
suit

a)
Lorsqu'il s'agit d'une concession portant
principalement sur l'exploitation du pétrole brut
avec du gaz associé, ou dissout dans le pétrole,
l'impôt sur les bénéfices est dû conformement à
l'Article 20 paragraphe (e) de la “Loi
pétrolière", le taux de l'impôt sur les bénefices
est donc dû à des taux variant avec le rapport R
comme suit

50 % pour R inférieur ou égal à 1,5

55 % pour R supérieur à 1,5 et inférieur ou égal
2,0

7

gr

60 % pour R supérieur à 2,0 et inférieur ou égal
2,5
65 % pour R supérieur à 2,5 et inférieur ou égal
3,0
70 % pour R supérieur à 3,0 et inférieur ou égal

3,5 ;
COX

gr

[2
4)

5)

75 % pour R supérieur à 3,5

b) Pour les hydrocarbures gazeux:
Lorsqu'il s'agit d'une concession portant
principalement sur l'exploitation de gaz non
associé au pétrole brut, l'impôt sur les bénéfices
est dû conformément à l'article 31 du la "Loi
pétrolière" et ses taux variant donc avec le
rapport R comme suit

50 % pour R inférieur ou égal à 2,5

55 % pour R supérieur à 2,5 et inférieur ou égal à
3,0

60 % pour R supérieur à 3,0 et inférieur ou égal à
3,5

65 % pour R supérieur à 3,5

En contrepartie de ces versements prescrits au présent
Article 3, l'Autorité Concédante exonère chaque
Co-Titulaire de tous impôts, taxes, droits, redevances
ét tarifs directs ou indirects, quelle qu'en soit la
nature, déjà institués où qui seront institués par
l'Autorité Concédante et/ou tous autres organismes ou
collectivités publiques, à l'exception de ceux énumérés

ci-dessus.

Les paiements effectués au titre de l'impôt sur les
bénéfices nets tels que décrits aux paragraphes 3 du
présent Article 3 remplacent tous impôts qui pourraient
être dûs en application des dispositions du Code de
l'impôt sur le revenu des personnes physiques et de
l'impôt sur les sociétés.

Aucun impôt ou taxe ne sera dû par les actionnaires des
Co-Titulaires sur les dividendes qu'ils recevront à
l'occasion des activités des Co-Titulaires en verèu. de

rK +
la présente Convention pour un quelconque exercice
fiscal.

De même aucun paiement au titre desdits impôts ou taxes
sur les dividendes ne sera dû par les Co-Titulaires:

6) pour le calcul du taux de l'impôt prévu au présent
Article chaque Co-Titulaire prendra en compte ses
recettes et ses dépenses effectives.

ARTICLE 4

1) Les bénéfices nets seront calculés concession par

concession de la même manière que pour l'impôt sur les
sociétés conformément au Code de l'impôt sur le revenu
des personnes physiques et l'impôt sur les sociétés, à
la date de signature de la présente Convention, en
particulier:

- Les droits, impêts, taxes et tarifs visés au
paragraphe 2 de l'Article 3 ci-dessus ainsi que la
Redevance décrite au paragraphe 1 de l'Article 3
ci-dessus sont considérés comme charges deductibles.
Toutefois tout montant payé par chaque Co-Titulaire
ou pour son compte au titre de la Redevance de
prestation douanière frappant l'exportation des
substances minérales du second groupe produites par
ou pour ce Co-Titulaire, sera considéré comme un
acompte sur le paiement de l'impôt visé au paragraphe
3 de l'article 3 ci-dessus et dû par ledit
Co-Titulaire au titre de l'exercice au cours duquel
ledit montant a été payé ou, à défaut, au titre du ou
des exercices ultérieurs.

- Les charges d'intérêts d'emprunts relatifs aux
investissements de développement ne sont considérées
comme charges déductibles que Pour un montant

VAR TA
M
2)

3)

10

d'emprunt ne dépassant pas 70% de ces
investissements. Les conditions d'emprunts contractés
par le Titulaire ou de crédits qui lui seraient
octroyés doivent être agréées par 1 ‘Autorité
Concédante.

_- L'amortissement des immobilisations corporelles et
des dépenses traitées comme des immobilisations en
vertu du paragraphe 4 ci-dessous peut être différé,
autant que besoin est, de façon à permettre leur
imputation sur les exercices bénéficiaires jusqu'à

extinction complète.

- Tout solde non amorti de la valeur desdites
immobilisations perdues ou abandonnées pourra être
traité comme frais déductibles au titre de l'exercice
au cours duquel la perte ou l'abandon a eu lieu.

- Pour chaque exercice bénéficiaire, l'imputation des
charges et amortissements sera effectuée dans l'ordre

suivant:

sw

report des déficits antérieurs,

w

amortissements différés,
c. autres amortissements

Les prix de vente retenus pour la détermination de
l'impôt sur le revenu visé à l'article 3 ci-dessus,
seront les prix de vente réalisés dans les conditions
stipulées à l'Article 11 ci-dessous et à l'article 80
du Cahier des Charges, sauf en ce qui concerne les
ventes visées à l'Article 78 du Cahier des Charges pour
lesquelles on retiendra le prix défini audit Article
78.

pour la liquidation et le paiement de l'impôt sur les

CN
11

bénéfices nets visés à l'Article 3 ci-dessus, chaque
Co-Titulaire déclarera ses résultats et produira ses
comptes de résultats et ses bilans provisoires à la fin
de chaque trimestre calendaire.
Chaque Co-Titulaire payera l'impôt trimestriellement
dans les trois (3) mois qui suivent la fin d'un
trimestre calendaire, sur la base des bilans
provisoires précités, avec une régularisation
— définitive au plus tard six mois aprés la fin de
l'exercice fiscal concerné (l'exercice correspond à
_ l'année du calendrier grégorien).

4) Les catégories suivantes de dépenses, effectuées en
Tunisie ou ailleurs, en exécution de la présente

Convention à savoir:

- Les dépenses de prospection et de recherche,

— - Les frais de forage non-compensés,

- Les coûts d'abandon d'un forage,

_ - Les coûts des forages des puits non productifs de
pétrole ou de gaz en quantités commercialisables,

- Les frais de premier établissement relatifs à
l'organisation et à la mise en marche des opérations
pétrolières autorisées par la présente Convention,
pourront être, traitées au choix du contribuable
intéressé après avoir décidé annuellement pour les

— dépenses de ces catégories faites au cours de

l'exercice fiscal en cause, soit comme des frais

_ deductibles au titre de l'exercice fiscal dans lequel

ils auront été encourus, goit comme des dépenses
d'immobilisation à amortir au taux maximum de 30%
prévu par la "Loi pétrolière".

7 5) Pour les dépenses effectuées en Tunisie ou ailleurs, en

exécution de la présente Convention, et relatives aux

— forages productifs de développement et aux Éauipenaeis

V4 \ \

- A
6)

7)

12

et installations d'exploitation des gisements, de
production et de stockage, de transport et de
chargement des hydrocarbures, le taux d'amortissement
retenu sera déterminé annuellement pour l'exercice
fiscal en cause par le contribuable interessé sans que
ledit taux puisse dépasser trente pour cent (30%). Les
déductions au titre de l'amortissement seront
autorisées jusqu'à amortissement complet desdites
dépenses.

Nonobstant les dispositions du paragraphe 1 du présent
article 4, les dépenses d'exploration et d'appréciation
réalisées sur le Permis peuvent être amorties au choix
du titulaire sur toutes concessions issues de ce
permis.

En cas d'arrêt de la production d'une concession, les
dépenses de développement relatives à cette concession
et non encore amorties, sont amortiesables sur d'autres

concessions de ce Permis.
Les expressions ci-aprés sont définies comme suit:

a) ‘Les dépenses de prospection et de recherche"
comprendront :

- les dépenses pour les travaux d'ordre
géclogique, géophysique et assimilés,

- les dépenses des forages d'exploration, Y
compris le premier forage de découverte dans
chaque gisement de pétrole ou de gaz, ainsi que
tous les puits non productifs ou secs (à
l'exclusion toutefois de toute dépense de
développement, d'exploitation ou de production),

- les dépenses d'administration générale et autres
frais généraux assimilés, qui ne peuvent être
directement affectés aux activités de recherche

(X

8)

13

ou aux activités d'exploitation et qui, aux fins
d'amortissement et de déduction, feront l'objet
d'une répartition entre les dépenses de
recherche et les dépenses d'exploitation,
guivant la proportion existant entre les
dépenses directes de recherche et les dépenses
directes d'exploitation.

b) "Les frais de forage non-compensés" désignent tous
les frais de carburant, de matériaux et de
matériel de réparation, d'entretien, de transport,
de main d'oeuvre et de rémunération de personnel
de toutes catégories, ainsi que les frais
assimilés nécessaires pour l'implantation, les
travaux de forage, les essais, l'entretien et
l'approfondissement des puits, et les travaux
préparatoires pour ces opérations, ainsi que les
frais afférents auxdites opérations.

Pour la détermination des bénéfices nets soumis à
l'impôt visé au paragraphe 3 de l'article 3 ci-dessus,
les activités assujetties à la présente convention
seront traitées par chaque Co-Titulaire séparément de
ses autres activités en Tunisie.

A cette fin, chaque Co-Titulaire tiendra en Tunisie une
comptabilité en dinars où seront enregistrés tous les
frais, dépenses et charges encourus par lui au titre
des activités assujetties à la présente Convention, y
compris les ajustements, d'une ou plusieurs
modifications intervenant dans les taux de change entre
le dinar et la monnaie nationale du Co-Titulaire en
cause dans laquelle lesdits frais, dépenses et charges
ont été encourus par ledit Co-Titulaire (étant entendu
que ces ajustements ne seront pas eux-mêmes considérés
comme un bénéfice ou une perte aux fins de l'impôt sur

le revenu sus-visé). . \

Œ Ÿ
14

ARTICLE 5

Avant le mois de Décembre de chaque année, le Titulaire
notifiera à l'Autorité Concédante ses programmes
prévisionnels de travaux d'exploration et d'exploitation
pour l'année suivante, accompagnés des prévisions de

dépenses.

Le Titulaire est tenu d'adresser à l'Autorité Concédante un
compte rendu semestriel des activités et dépenses effectuées
dans le cadre des programmes et budgets annuels communiqués
à l'Autorité Concédante.

Le Titulaire est tenu de communiquer sans délai à l'Autorité
Concédante les contrats de fournitures de services, de
travaux où de matériels dont la valeur dépasse l'équivalent
&e trois cent mille (300.000) dinars.

Le Titulaire convient que le choix de ses entrepreneurs et
fournisseurs sera effectué par appel à la concurrence et
d'une manière compatible avec l'usage. dans l'industrie
pétrolière internationale. À cette fin, tous les contrats ou
marchés (autres que ceux occasionnés par un cas de force
majeure), dont la valeur dépasse l'équivalent de trois cent
mille (300.000) dinars seront passés à la suite de larges
consultations, dans le but d'obtenir les conditions les plus
avantageuses pour le Titulaire, les entreprises consultées
étant toutes placées sur un pied d'égalité. Toutefois, le
Titulaire sera dispensé de procéder ainsi dans les cas où il
fournira en temps utile à l'Autorité Concédante les raisons
justificatives d'une telle dispense.

L'Autorité Concédante peut demander au Titulaire tous les
justificatifs relatifs aux dépenses Y compris ceilles
engagées par la maison mère et/ou les sociétés filiales du
même groupe de cette dernière. L

FA
15

ARTICLE 6

Le Titulaire conduira toutes les opérations avec diligence,
selon les règlementations techniques en vigueur ou à défaut
d'une règlementation appropriée, suivant les saines
pratiques admises dans l'industrie pétrolière et gazière
internationale, de manière à réaliser une récupération
ultime optimum des ressources naturelles couvertes par son
permis et ses concessions. Les droits et obligations du
Titulaire en ce qui concerne les obligations de travaux
minima, la protection contre les déblais, les pratiques de
conservation de gisement, les renouvellements, l'abandon, la
renonciation seront tels qu'il est précisé dans le Cahier

des Charges.

ARTICLE 7

En contrepartie des obligations énoncées ci-dessus,
l'Autorité Concédante s'engage par les présentes:

1) A accorder au Titulaire les renouvellements de son
Permis dans les conditions prévues aux articles 3 à 9
inclus et à l'article 20 du Cahier des Charges.

2) A attribuer au Titulaire des concessions d'exploitation
dans les conditions fixées par les décrets du 13
décembre 1948, ler Janvier 1953 sur les Mines, de la
Loi Petrolière et par le Cahier des Charges.

Les concessions seront accordées pour une durée de
trente (30) années, à compter de la date de publication
au Journal Officiel de la République Tunisienne des
arrêtés qui les octroient aux conditions précitées dans
le Cahier des Charges. \

AR
3)

4)

5)

a)

b)

a)

b)

a)

16

À ne pas placer, directement ou indirectement sous
un régime exorbitant du droit commun le Titulaire
et/ou les entreprises sous-traitantes utilisées
par le Titulaire en vue de la réalisation des
activités envisagées par la présente Convention.

A ne pas augmenter les droits d'enregistrement ou
droits fixes auxquels sont assujettis les titres
miniers concernant les substances minérales du
second groupe, tels qu'ils sont fixés au moment de
la signature de la présente par le Décret du ler
Janvier 1953 sur les Mines et les textes
modificatifs subséquents si ce n'est pour les
réviser proportionnellement aux variations
générales des prix en Tunisie.

A exonérer le Titulaire et tout entrepreneur que
le Titulaire pourra utiliser soit directement par
contrat, soit indirectement par sous-contrat de la
taxe sur la valeur ajoutée (T.V.A.) qui serait dûe

à l'occasion des opérations réalisées avec le

Titulaire.

A exonérer le Titulaire de toutes taxes portuaires
et autres droits ayant trait aux mouvements et
stationnement des bâteaux et aux aéronefs utilisés
à des fins de recherches d'exploitation et
d'exportation dans les zones maritimes couvertes
par le Permis ci-dessus indiqué, ainsi que pour le
transport aux lieux desdites opérations à
l'exception des taxes et droits frappant les
navires chargeant dans un port commercial tunisien
des hydrocarbures produits par le Titulaire.

A autoriser le Titulaire et tout entrepreneur
qu'il pourra utiliser, soit directement

ni
b)

17

contrat, soit indirectement par sous-contrat, à
importer en franchise de droits de douane et de
tous impôts ou taxes prélevés à l'occasion de
l'importation de marchandises, y compris la taxe
gur la valeur ajoutée (à la seule exception de la
Redevance de prestation douanière (R.P.D.}, tous
appareils (notamment appareils de forage),
outillage, équipement et matériaux destinés à être
utilisés pour les opérations de prospection,
recherche, exploitation et exportation et pour le
transport aux lieux des activités du Titulaire,
sans licence d'importation, qu'ils soient en
admission temporaire ou aux fins de consommation
et d'utilisation, il est entendu, toutefois, que
cette exonération ne s'appliquera pas aux biens ou
marchandises de la nature de ceux décrits dans le
présent paragraphe et qu'il sera possible de se
procurer en Tunisie, dans un délai raisonnable, de
type adéquat et de qualité comparable, à un prix
comparable aux prix de revient à l'importation
desdits biens ou marchandises s'ils étaient
importés.

si le Titulaire, son entrepreneur ou son
sous-traitant a l'intention de céder ou de
transférer des marchandises importées en franchise
de droits et taxes, comme mentionné ci-dessus dans
le présent sous-paragraphe (a), il devra le
déciarer à l'administration des douanes avant la
réalisation de ladite cession ou dudit transfert,
et à moins que la cession ou le transfert ne soit
fait à une autre société ou entreprise jouissant
de la même exonération, lesdits droits et taxes
seront payés sur la base de la valeur de la
marchandise au moment de la vente.

A ce que tous les biens et marchandises importés

6)

7)

8)

18

en franchise en application du sous-paragraphe (a)
ci-dessus pourront être réexportés également en
franchise, sous réserve des restrictions qui
pourront être édictées par l'Autorité Concédante
en période de guerre ou d'état de siège.

A ce que les substances minérales du second groupe et
leurs dérivés produits en application de la présente
Convention et du Cahier des Charges puissent être
exportés, transportés et vendus par chaque Co-Titulaire
comme son propre bien, sans restrictions, entre autre
de garder à l'étranger les produits de la vente, de
l'échange, ou de la mise à la disposition du Titulaire
de ces substances minérales, et en franchise de toutes
taxes à l'exportation, taxes sur les ventes et droits à
l'excevtion de la Redevance de prestation douanière
{(R.P.D.) sous réserve des mesures restrictives qui
pourraient être édictées par l'Autorité Concédante en
période de guerre ou d'état de siège et sous réserve
des dispositions prévues à l'Article 12 de la présente
Convention et aux articles 25, 27 et 78 du Cahier des

Charges.

A faire bénéficier le Titulaire pour le ravitaillement
en carburants et combustibles de ses navires et autres
embarcations, du régime spécial prévu pour la marine
marchande.

A accorder, où à faire accorder au Titulaire le plein
et entier bénéfice de toutes les dispositions de la
présente Convention, y compris ses annexes, à l'effet
de réaliser les opérations en vue desquelles elles sont

conclues.

Au cas où le Titulaire procèderait à la cession ou au
transfert en totalité ou en partie de son permis Te,

a
19

recherche ou de sa ou ses concession (s), à ce qu'un
tel transfert ou cession ne donne lieu à la perception
d'aucun impôt, droit ou taxe de quelque nature que ce
soit, existant actuellement ou qui serait
ultérieurement créé par l'Autorité Concédante ou par
une quelconque autorité ou collectivité.

En cas de cession effectuée conformément à l'Article 8
ci-dessous, à ce que toutes les dépenses effectuées par
le cédant en application de la présente Convention et
du Cahier des Charges pourront être reprises par le
bénéficiaire de la cession dans sa propre comptabilité,
et ceci à quelque fin que ce soit, notamment, sans que
ce qui suit soit une limitation aux fins des
obligations découlant de l'Article 3 de la présente
Convention et aux fins des obligations des travaux
minima stipulées au Cahier des Charges.

9) A ce que le titulaire, pour les opérations réalisées

dans le cadre de la présente Convention, soit assujetti
à la règlementation des changes en vigueur en Tunisie
telle qu'aménagée par la procédure arrêtée à l'Annexe B
de la présente Convention et qui en fait partie

intégrante.

ARTICLE 8

Est interdite, sauf autorisation préalable donnée par
j'Autorité Concédante, l'aliénation totale ou partielle,
sous quelque forme que ce soit, des droits détenus par
chaque Co-Titulaire dans le Permis de recherche ou dans
toute concession d'exploitation qui en sera issue.

Nonobstant les dispositions de l'alinéa précédent et celles
des articles 25, 49 et 64 du Décret du ler Janvier 1953 sur
les Mines, chaque Co-Titulaire du Permis ou de la concesèton

(& « L
20

peut sans autre demande, autorisation, agrément, texte
règlementaire ou législatif, céder en partie ou en totalité
les intérêts indivis qu'il détient dans le Permis ou dans
toute concession qui en sera issue à une ou plusieurs
sociétés affiliées au cédant, sous réserve d'en aviser
l'Autorité Concédante par écrit.

Toutefois, en ce qui concerne les sociétés cessionnaires,

l'agrément de l'autorité Concédante demeurera nécessaire:

1) gi le cédant détient moins de cinquante pour cent (50%)
des droits de vote dans les assemblées de la société

cessionnaire ;

2) gi le cessionnaire est une société qui détient moins de
cinquante pour cent (50%) des droits de vote dans les
assemblées de la société cédante ;

3) Si le cessionnaire est une société dans les assemblées
de laquelle moins de cinquante pour cent (50%) des
droits de vote sont détenus par le cédant et/ou les

actionnaires du cédant ;

4) Si le cessionnaire, même affilié au cédant, est une
société constituée conformément à la législation de
l'un quelconque des pays n'entretenant pas des
relations diplomatiques avec la République Tunisienne
ou une société ayant son siège dans l'un de ces pays.

ARTICLE 9

En cas de cession totale des intérêts indivis détenus par un
Co-Titulaire dans le Permis de recherche ou dans toute
concession qui en sera issue, le bénéficiaire de la cession
assumera tous les droits et obligations du cédant découlant
de la présente Convention et de ses annexes, notamment ceux
stipulés aux articles 3 et à ci-dessus, ainsi que,.les
D
21

obligations de travaux minima stipulées dans le Cahier des

Charges.

ARTICLE 10

ARTICLE 2e

Le contrat d'Association conclu entre ETAP et AGIP ainsi que
les éventuels avenants le complétant ou le modifiant seront
soumis à l'approbation de l'Autorité Concédante.

ARTICLE 11

Chaque Co-Titulaire s'engage à commercialiser les
hydrocarbures extraits dans les meilleures conditions
économiques possibles et, à cet effet, il s'engage à
procéder à leur vente conformément aux dispositions de

l'Article 80 du Cahier des Charges ci-annexé.

ARTICLE 12

gi l'exécution des dispositions des présentes par une partie
est retardée par un cas de force majeure, le délai prévu
pour ladite exécution sera prorogé d'une période égale à
celle durant laquelle la force majeure aura persisté, et la
durée de validité du Permis ou de la concession, suivant le
cas, sera prorogée en conséquence sans pénalité.

ARTICLE 13

Tout différend découlant de la présente Convention sera
tranché définitivement guivant le Règlement de Conciliation
et l'arbitrage de la Chambre de Commerce Internationale par
un ou plusieurs arbitres nommés conformément à ce règlement.

Les parties s'engagent à exécuter sans délai la sentence

À

22

rendue par les arbitres et renoncent à toute voie de

recours.

L'homologation de la sentence aux fins d'exequatur peut être
demandée à tout tribunal compétent. La Loi et la procédure
applicables seront celles de la législation tunisienne.

Le lieu de l'arbitrage sera Paris et la langue utilisée sera

la langue française.

ARTICLE 14

La présente Convention et l'ensemble des textes qui y sont
annexés, le Contrat d'Association conclu entre ETAP et AGIP
visé à l'Article 10 ci-dessus et ses éventuels avenants sont
dispensés des droits de timbre. Ils seront enregistés sous
le régime du droit fixe, aux frais du Titulaire.

ARTICLE 15

La présente Convention, prend effet à dater de ia
publication au Journal Officiel de la République Tunisienne
de l'arrêté institutif du permis de recherche du Ministre
chargé de l'Energie attribuant le Permis conjointement à
ETAP et AGIP, sous réserve de l'approbation des présentes
par loi.

Y
\,

an
23

Fait à Tunis, le :... Duscussdeee
en six (6) exemplaires originaux

Pour L'ETAT TUNISIEN

Slah dire BOUGUERRA

Ministre LL
Le
pour L'ENTREPRISE TUNISIENNE Po r }acr Tunisia B.V.,
D'ACTIVITES PETROLIEPES

4

Mohamed Moncef BOUSSEN Edoardo CAINER
président Directeur Général

ARTICLE 1

TITRE PREMIER

TITRE PRESS

SOMMAIRE

Objet du présent Cahier des Charges

TRAVAUX PRELIMINAIRES DE RECHERCHES-ZONES DE
PROSPECTION

ARTICLE 2 Délimitation du Permis initial

ARTICLE Obligations des travaux minima pendant la
première période de validité du Permis

ARTICLE Justification du montant des travaux exécutés

ARTICLE 5 Renouvellement du permis

ARTICLE Réduction volontaire de surface ;
renonciation au Permis

ARTICLE 7 Non-réalisation du minimum des dépenses où
des travaux

ARTICLE Libre disposition des surfaces rendues

ARTICLE Validité du Permis en cas d'octroi d'une

ARTICLE 10 Disposition des hydrocarbures tirés des
recherches

TITRE IT DECOUVERTE ET EXPLOITATION D'UN GITE

ARTICLE 11 Définition de Découverte

ARTICLE 12 Exploitation des Hydrocarbures

ARTICLE 13 Octroi d'une Concession

ARTICLE 14 Plan de développement

ARTICLE 15 Cas d'une autre découverte située à
l'extérieur d'une Concession

ARTICLE 16 Obligation d'exploiter

ARTICLE 17 Exploitation spéciale à la demande de

ARTICLE 18

ARTICLE 19

1l'AUTORITE CONCEDANTE

Dispositions spéciales concernant les
gisements de gaz n'ayant pas de relations
avec un gisement d'hydrocarbures liquides
Durée de la concession :
ARTICLE

20

TITRE III

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE
ARTICLE

21

22

23

24

25

26

27
28

TITRE IV

ARTICLE

ARTICLE

ARTICLE
ARTICLE

ARTICLE

ARTICLE

23

30

31
32

33

34

Renouvellement du Permis de recherche en cas
de découverte

REDEVANCES, TAXES ET IMPOTS DIVERS

Droit d'enregistrement et Redevances
superficiaires

Redevance proportionnelle à la production et
impôt sur les bénéfices

Choix du paiement en espèces ou en nature
Modalité de perception en espèces de la
Redevance proportionnelle sur les
hyärocarbures liquides

Perception en nature de la Redevance
proportionnelle sur les hydrocarbures
liquides

Enlèvement de la Redevance en nature sur les
hydrocarbures liquides

Redevance due sur le gaz

Redevance due sur les solides

ACTIVITES ANNEXES DES INSTALLATIONS DE
RECHERCHE ET D'EXPLOITATION DU TiTULAIRE

Facilités données au Titulaire pour ses
installations annexes

Installations ne présentant pas un intérêt
public général

Dispositions applicables aux “pipe-lines"
Utilisation par le Titulaire de l'outillage
public existant

Installations ne présentant pas un intérêt
public général effectuées par l'Autorité
Concédante (ou ses ayants droit) à la demande
du Titulaire

Installations présentant un intérêt public

A 0
général exécutées par le Titulaire
concession ou autorisation d'outillage public

ARTICLE 35 Durée des autorisations ou des concessions
consenties pour les installations annexes du
Titulaire

ARTICLE 36 Dispositions diverses relatives aux
autorisations ou Concessions autres que la
concession minière

ARTICLE 37 Dispositions applicables aux captages et
adductions d'eau

ARTICLE 38 Dispositions applicables aux voies ferrées

ARTICLE 39 Dispositions applicables aux installations de
chargement et de déchargement maritimes

ARTICLE 40 Centrales thermiques

ARTICLE 41 Substances minérales autres qué celles du
deuxième groupe

ARTICLE 42 Installations diverses

TITRE V SURVEILLANCE MINIERE ET DISPOSITIONS
TECHNIQUES

ARTICLE 43 Documentation fournie au Titulaire par
l'Autorité Concédante

ARTICLE 44 Contrôle technique

ARTICLE 45 Application du Code des Eaux

ARTICLE 46 Accés aux chantiers

ARTICLE 47 obligation de rendre compte des travaux

ARTICLE 48 Carnet de forage

ARTICLE 49 Surveillance géologique des forages

ARTICLE 50 Contrôle technique des forages

ARTICLE 51 Compte-rendu mensuel d'activités

ARTICLE 52 Arrêt d'un forage

ARTICLE 53 Compte-rendu de fin de forage

ARTICLE 54 Dispositions particulières applicables aux
groupes de forage d'étude ou de développement

ARTICLE 55 Essais des forages
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

TITRE VI

56
57
58
59
60

61

62

63

64

65

66

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

67

68

69

70

71

Compte-rendu trimestriel et programme annuel
Exploitation méthodique d'un gisement
Contrôle des forages productifs
Reconnaissance et conservation des gisements
Coordination des recherches et des
exploitations faites dans un même gisement
par plusieurs exploitants différents
Obligation générale de communiquer les
documents

Unités de mesures

Cartes et plans

Bornages, Rattachement aux réseaux du Service
Topographique

Caractère confidentiel des documents fournis
par le Titulaire

Définition des forages d'études, de
prospection d'appréciation et de

dévelorn

PROLONGATION, EXPIRATION, RENONCIATION,

DECHEANCE DE LA CONCESSION

Droit préférentiel du Titulaire en cas de
nouvelles concessions

Obligation de posséder en propre et de
maintenir en bon état les ouvrages revenant à
l'Autorité Concédante

Responsablilité de l'Autorité  Concédante
vis-à-vis des tiers après la reprise de la
concession

Retour à l'Autorité Concédante des
installations du Titulaire en fin de
concession par arrivée au terme

Retour à l'Autorité Concédante des
installations faites dans les (10) dernières
années de la concession L

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE
ARTICLE

72

73

74

75

76
77

TITRE VII

ARTICLE

ARTICLE
ARTICLE

pénalités en cas de retard dans la remise des
installations

Faculté de rachat des installations non
mentionnées à l'Article 71

Exécution des travaux d'entretiens, des
installations faisant retour à l'Autorité
Concédante

Travaux de préparation de l'exploitation
future

Renonciation à la concession

Cas de déchéance

CLAUSES ECONOMIQUES

78

79
80

TITRE VIIT

ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE

ARTICLE

ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE

81
82
83
84
85

86

87
88
89
90
91
92
93
94

Réserves des hydrocarbures pour les besoins
de l'Economie Tunisienne

Utilisation des gaz

Prix de vente des hydrocarbures bruts

liquides

DISPOSITIONS DIVERSES
Election de domicile

Hygiène publique

Législation du travail

Nationalité du personnel

Formation de techniciens en matière de
recherche d'hydrocarbures

Admission et circulation du personnel
étranger

Recours aux offices publics de placement
Matériel et entreprises

Représentant agréé du Titulaire

Défense Nationale et Sécurité du Territoire
Cas de force majeure

Dispositions particulières

Droits de timbre et d'enregistrement
Impression des textes N

[à “
CAHIER DES CHARGES

CAHIER DES REARERS

annexé à la Convention portant autorisation de recherche et
d'exploitation de substances minérales du second groupe dans
le Permis dit "JENEIN NORD".

ARTICLE PREMIER : Obiet du présent Cahier des Charges

Le présent Cahier des Charges qui fait partie intégrante de
la Convention portant autorisation de recherche et
d'exploitation de substances minérales du second groupe dans
le Permis dit "JENEIN NORD" (ci-après dénommé "le Permis"),
a pour objet de préciser les conditions dans lesquelles
l'Entreprise Tunisienne d'Activités Pétrolières, ("ETAP"),
et AGIP Tunisia B.V., ("AGIP"), ci-après désignées
conjointement par l'expression le "Titulaire" et
individuellement par l'expréssion le Co-Titulaire

1/ Effectueront des travaux ayant pour objet la recherche
des gîtes de substances minérales du second groupe dans
la zones relevant de la juridiction tunisienne définie
par l'arrêté du Ministre chargé de l'Energie dont il sera
question à l'Article 2 ci-après ;

2/ Procéderont dans le cas où ils auraient découvert un gîte
exploitable desdites substances, au développement et à

l'exploitation de ce gîte.
TITRE PREMIER

TRAVAUX PRELIMINAIRES DE RÉCHERCHE-ZONES DE PROSPECTION

ARTICLE DEUX : Délimitation du Permis Initial

La zone dont il est question à l'Article 1 ci-dessus sera
délimitée par le Permis attribué à  ETAP et  AGIP
conjointement et dans l'indivision par arrêté du Ministre
chargé de l'Energie. Cet arrêté sera publié au Journal
officiel de la République Tunisienne.

La surface totale SO de l'ensemble des périmètres
élémentaires initiaux constituant le Permis initial est de
2 chacun) soit 1552 km’
(mille cinq cent cinquante deux Kilomètres carrés), telle

388 périmètres élementaires (de 4 Km

que délimitée dans l'annexe C.

ARTICLE TROIS : Obligations des travaux minima pendant la
première période de validité du Permis

pendant la première période de validité du Permis qui est
fixée à 4 ans, le Titulaire s'engage à effectuer des travaux
de recherche conformes aux règles de l'art et régulièrement
poursuivis, dont le coût sera estimé à six millions de
Dollars U.S. (6.000.000 US$) représentant pour cette
première période de validité du Permis le programme de

travail suivant

a - Acquisition de 200 Km de profils sismiques.

b - 300 km de reprocessing sismique

e - Etude géologique et géophysique

d - forage d'un puits d'exploration a objectif trias et
paléozoique. Il atteindra soit l'ordovicien soit une
profondeur finale de 4000 m.

Au cas où le Co-Titulaire réalise les obligations de travaux
minima durant la première période de validité du Permis ou
durant toute autre période de renouvellement il aura
satisfait à ses obligations de travaux sur le Permis même au
cas où les obligations de travaux minima auront été
réalisées à un coût inférieur à celui du coût des travaux

estimé ci-dessus.

ARTICLE QUATRE : Justification du _ montant des travaux

exécutés

Le Titulaire est tenu de justifier vis-à-vis de l'Autorité
Concédente le montant des travaux de recherche effectués par
lui pendant la durée de validité du Permis.

Seront admis notamment dans l'appréciation des dépenses
minima, et sous réserve qu'ils soient appuyés de dues
justifications.

a - Les dépenses réelles engagées par le Titulaire pour le
fonctionnement direct de ses travaux de recherche.

b - Les frais réels de déplacement, de passage ou de voyage
engagés pour le personnel du Titulaire destiné à
travailler normalement en Tunisie et pour les familles
dudit personnel.

e - Les frais, salaires ou honoraires réels des experts et
spécialistes employés par le Titulaire à l'occasion de
ges travaux de recherche effectués en Tunisie ;

d - Les frais réels d'établissement de toutes cartes et
études nécessaires aux travaux du titulaire;

e - Les frais d'assistance technique aux termes des contrats

ii

ÿ
de service qui seront conclus par le Titulaire et
notifiés à l'Autorité Concédante, conformément à
l'Article 5 de la Convention;

f - Les frais généraux de service et d'administration,
dfiment justifiés, encourus par le Titulaire en relation
directe avec le Permis à concurrence d'un maximum de dix
pour cent (10%) du montant des dépenses réelles
précédentes.

ARTICLE CINO : Renouvellement du Permis

Conformément aux dispositions de l'Article 39 du Décret du
1er Janvier 1953 sur les Mines et des arrêtés d'application
dudit Décret, le renouvellement du Permis sera acquis de
plein droit pour 2 périodes nouvelles de deux ans et demi
(2,5 ans) chacune dans les conditions définies ci-après

1/ Sous la seule réserve qu'il ait satisfait aux obligations
de travaux minima résultant de l'Article 3 ci-dessus et
qu'il en fasse la demande écrite dans les formes et
délais prescrits par le Décret du ler Janvier 1953 sur
les Mines, le Titulaire aura droit à un premier
renouvellement de son Permis initial pour une surface S1
représentant les quatre-vingts centièmes (80/1008) du
Permis initial.

Les surfaces abandonnées, c'est à dire les
vingts-centièmes (20/100) de la surface initiale 50
seront au choix du Titulaire. Il devra notifier ce choix
à l'occasion de la demande de renouvellement du Permis,
faute de quoi l'Autorité Concédante procédera d'office
‘audit choix.

Le titulaire s'engage, sur la nouvelle surface S1 ainsi
définie et pendant la durée de validité du nouveau

a
2/

10

permis, à forer un puits d'exploration ayant comme
objectif la formation TRIAS en réalisant un minimum de
dépenses de Un million Sept Cent Mille (1.700.000) de
Dollars U.S.

Dans Les mêmes conditions, et toujours sous la réserve
d'avoir satisfait aux obligations de travaux minima, le
Titulaire aura droit à un second renouvellement pour une
surface S2 représentant les soixante-quatre-centièmes
(64/100) de la superficie 50 du Permis initial (S2 - 0.64
s0).

Les surfaces sur lesquelles porte la réduction seront
choisies par le Titulaire dans les conditions fixées au
second alinéa du paragraphe 1 du présent Article.

Pour la période en question, le Titulaire s'engage à
forer un puits d'exploration ayant comme objectif la
formation le Trias en réalisant un minimum de dépenses de
Un million Sept Cent Mille (1.700.000) de Dollars U.S.

ARTICLE SIX Réduction volontaire de surface; renonciation au

Permis

a - Le Titulaire aura droit à tout moment, à condition qu'il

en ait notifié son intention par écrit, à des réductions
volontaires de surface de son Permis indépendamment des
réductions obligatoires prévues à l'Article 5 ci-dessus.
Dans ce cas, les travaux minima, fixés pour chacune des
périodes de validité du Fermis et pour la où les zones
conservées, ne subira aucun changement du fait de
réductions volontaires de superficie.

- Le Titulaire pourra, à tout moment abandonner toute la

zone du Permis sur simple déclaration d'abandon, en
conformité avec l'Article 25 du Décret du ler Janvier
1953 sur les Mines et sous réserve des dispositions de.
11

l'Article 7 ci-après.

ARTICLE SEPT : Non-réalisation du minimum de travaux

Si pour des raisons imprévisibles, autres que. la force
majeure telle que définie à l'Article 91 ci-dessous, et
reconnues valables par l'Administration, le Titulaire n'a
pas exécuté le minimum de travaux fixé aux Articles 3 et 5
ci-dessus, il aura la possibilité d'chtenir le
renouvellement de son Permis sous réserve de payer à
l'Autorité Concédante le montant nécessaire à l'achèvement
du programme des travaux. 11 est convenu que le coût d'un
puits non foré s'élève à trois millions (3.000.000) de
Dollars U.S. pour la première période de la validité du
permis, et pour chaque période de renouvellement, le coût
d'un puits non foré s'élève à un million cinq cent mille
dollars U.S. (1.500.000 U.s.$).

Cette disposition reste valable même si le Titulaire ne

désire pas renouveler le Permis.

ARTICLE HUIT : Libre disposition des surfaces rendues

L'Autorité Concédante recouvrera la libre disposition des
surfaces rendues, soit par les abandons prévus à l'Article 5
à l'occasion des renouvellements successifs, soit par les
réductions volontaires ou renonciations prévues à
l'Article 6.

En particulier, elle pourra y faire effectuer des travaux de
recherche conçernant les substances minérales du second
groupe, soit par elle-même, soit de toute autre façon.

12

ARTICLE NEUF : Validité du Permis en cas d'octroi d'une
concession

L'institution d'une concession, telle qu'elle est précisée à
l'Article 12 ci-après, entraîne de plein droit l'annulation
du Permis de recherche sur la portion du Permis de recherche
comprise dans le périmètre de ladite concession.

Elle n'entraîne pas l'annulation du Permis de recherche
extérieur au périmètre ‘de la concession. Le Permis de
recherche conserve sa validité dans les conditions stipulées
aux Articles 3, 5 et 20 du présent Cahier des Charges.

Lors des renouvellements du Permis survenant après l'octroi
d'une concession, la superficie de cette concession
n'entrera pas dans le calcul de la surface du Permis après
renouvellement. Le montant des travaux minima imposé pour le
Permis restera inchangé.

ARTICLE DIX : Disposition des hydrocarbures tirés des

recherches

Le Titulaire pourra disposer des hydrocarbures produits à
l'occasion de ses travaux de recherche, de la même manière
qu'il pourrra disposer des hydrocarbures tirés de ses
exploitations, à charge pour lui d'en informer en temps
utile l'Autorité Concédante, et d'acquitter les redevances
comme prévues à l'Article 22 du présent Cahier des Charges.

13

TITRE II

DECOUVERTE ET EXPLOITATION D'UN GITE

ARTICLE ONZE : Définition de Découverte

Une découverte d'hydrocarbures aura été faite lorsqu'un ou

plusieurs puits d'exploration forés par le Titulaire ont

établi l'existence de réserves d'hydrocarbures

commercialement exploitables.

ARTICLE DOUZE : Exploitation des Hydrocarbures

L'exploitation des hydrocarbures liquides et gazeux ne peut

être effectuée qu'en vertu d'une concession d'exploitation.

La concession d'exploitation ne peut être octroyée qu'au

Titulaire d'un permis de recherche qui a satisfait les

conditions suivantes

a

- En cas de découverte potentiellement exploitable, le
Titulaire est tenu de réaliser un programme
d'appréciation au cours d'une période n'excédant pas
trois (3) ans pour une découverte d'hydrocarbures
liquides et quatre (4) ans pour une découverte
d'hydrocarbures gazeux.

Les dépenses relatives aux travaux d'appréciation
effectués avant la demande de concession sont
comptabilisées au titre des obligations minimales de
dépenses relatives à la période au cours de laquelle

DE

lesdits travaux sont exécutés.
14

b - Dès la fin des travaux d'appréciation, si le Titulaire

estime la découverte exploitable, il a droit à
l'attribution d'une Concession d'exploitation couvrant
le gisement découvert.
Toutefois si le Titulaire établit, sans travaux
d'appréciations supplémentaires que la découverte est
économiquement exploitable, l'Autorité Concédante peut
lui accorder une concession d'exploitation couvrant le
gisement découvert.

ec - La demande de concession doit être acompagnée d'une
notification de développement et d'un plan de
développement tel que prévu à l'Article 14 du présent
Cahier des Charges, la date de notification de
développement est celle du dépôt de la demande de
concession. Au cas où, hormis le cas de force majeure et
contrairement au calendrier de réalisation prévu à
l'Article 14 du présent Cahier des Charges, les travaux
de développement ne commencent pas dans un délai de deux
ans à compter de la date d'octroi de la concession,
l'Autorité Concédante peut annuler cette dernière et en

disposer librement.

d - En tout état de cause et si la décision de développement
d'une découverte commercialement exploitable n'est pas
prise dans un délai de six (6) ans pour une découverte
d'hydrocarbures liquides et de huit (8) ans pour celle
d'hydrocarbures gazeux, à compter de la date de la
découverte, l'Autorité Concédante peut requérir du
Titulaire qu'il lui transfère la découverte concernée

sans aucune indemnité.
15

ARTICLE TREIZE : Octroi d'une Concession

Le Titulaire aura le droit d'obtenir la transformation d'une
partie du Permis de recherche en concession s'il a satisfait
les conditions énumérées à l'Article 12 ci-dessus. La
concession sera instituée suivant la procédure et le régime
définis au Titre IV du Décret du ler Janvier 1953 sur les
Mines et des arrêtés d'application dudit Décret et dans les
conditions précisées ci-après

1/ Le périmètre de la concession englobera une seule

structure.

2/ Ce périmètre sera choisi librement, selon les règles de
l'art et compte tenu des résultats obtenus par le
Titulaire, sous les réserves énoncées ci-après

a - ce périmètre sera d'un seul tenant ;

b - il comprendra le point où a été faite la découverte ;

e - il sera entièrement englobé dans le Permis de
recherche détenu par le Titulaire à l'époque de la
découverte ;

d - il sera constitué par des segments de droites, toutes
superposables à un carroyage de deux kilomètres de
côté extrapolé du carroyage prévu à l'Article 37 du
Décret du ler Janvier 1953 sur les Mines ;

e - la surface qu'il délimite sera au moins égale aux
deux centièmes (2/100) du carré de la longueur totale
du périmètre extérieur exprimé dans les mêmes unités;

£ - il n'isolera pas une enclave fermée à l'intérieur de

la concession.
16

ARTICLE QUATORZE : Plan de développement

Le plan de développement doit contenir en particulier les
éléments suivants

Une étude géologique et géophysique du gisement avec
notamment une estimation des réserves en place et des
réserves prouvées récupérables.

Une étude de réservoir indiquant les méthodes de production
projetées et justifiant le profil de production
prévisionnel.

une étude exhaustive sur les installations nécessaires pour
la production, le traitement, le transport et le stockage
des hydrocarbures.

Une étude économique avec une estimation détaillée du coût
de développement et d'exploitation, établissant Île caractère

commercial de la découverte.

Une étude sur les besoins en personnel avec le plan de
recrutement et de formation du personnel local.

Une étude sur la valorisation des produits associés au
pétrole et notamment le gaz dissous ou associé, le gaz de

pétrole liquéfié et les condensats.

Un calendrier de réalisation des travaux de développement.

2
17

ARTICLE QUINZE : Ças d'une autre découverte située à

l'extérieur d'une concession

Si le Titulaire, à l'occasion des travaux de recherche
effectués à l'extérieur du périmètre de sa ou ses
concessions mais à l'intérieur de son permis de recherche,
fait la preuve d'une autre découverte et s'il à satisfait
les conditions énumérées à l'Article 12, il aura, chaque
fois, le droit de transformer en concession un nouveau
périmètre de son Permis, dans les conditions définies à

l'Article 13 ci-dessus.

ARTICLE SEIZE : Obligation d'exploiter

1/ Dès l'achèvement des travaux d'appréciation et de
développement, le Titulaire s'engage à exploiter
l'ensemble de ses concessions suivant les règles de
l'art; à conduire cette exploitation selon la
réglementation appropriée et en l'absence de celle-ci
suivant les saines pratiques admises dans l'industrie
pétrolière et gazière internationale avec le souci d'en
tirer le rendement optimum, compatible avec une
exploitation économique, et suivant des modalités qui,
sans mettre en péril ses intérêts fondamentaux propres
d'exploitant, gerviraient au maximum les intérêts
économiques fondamentaux de la Tunisie.

2/ Si le Titulaire fait la preuve qu'aucune méthode
d'exploitation ne permet d'obtenir du gisement des
hydrocarbures à un prix de revient permettant, eu égard
aux prix mondiaux desdits produits, une exploitation
bénéficiaire, le Titulaire sera relevé de l'obligation
d'exploiter, mais sous la réserve prévue à l'Article 17

ci-après.

18

ARTICLE DIX-SEPT : Exploitation spéciale à la demande de

l'Autorité Concédante

1/ si, dans l'hypothèse visée à l'Article 16, paragraphe 2,

2/

l'Autorité Concédante, soucieuse d'assurer le
ravitaillement du pays en hydrocarbures, décidait quand
même que ledit gisement devrait être exploité, le
Titulaire serait tenu de le faire, sous la condition que
l'Autorité Concédante lui garantisse la vente des
hydrocarbures produits à un juste prix couvrant ses frais
directs et ses frais généraux d'exploitation du gisement,
les taxes de toutes espèces, la quote-part des frais
généraux du siège social (mais à l'exclusion de tous
amortissements pour travaux antérieurs de recherche, de
tous frais de recherche exécutés, ou à exécuter dans le
reste de la concession ou dans la zone couverte par le
Permis), et lui assure une marge bénéficiaire nette égale
à dix pour cent (10%) des dépenses mentionnées ci-dessus.

Si, toutefois, l'obligation résultant de l'alinéa
précédent conduisait le Titulaire à engager des dépenses
de premier établissement excessives au regard des
programmes de développement normal de ses recherches et
de ses exploitations, ou dont l'amortissement normal ne
pourrait pas être prévu avec une sécurité suffisante, le
Titulaire et l'Autorité Concédante se concerteront pour
étudier le financement de l'opération proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d'augmenter
contre son gré ses investissements dans une opération
déterminée, si celle-ci n'est pas comprise dans ses
programmes généraux de recherche et d'exploitation. Si
une telle augmentation des investissements devenait
nécessaire, le Titulaire et l'Autorité Concédante se
concerteraient pour étudier les modalités de son
financement que l'Autorité Concédante serait appelée.

)

assumer en totalité ou en partie. \
L
A

ÿ
19

3/ Le Titulaire, à tout instant, pourra se dégager des
obligations visées au présent Article en renonçant à la
partie de concession à laquelle elles s'appliquent, dans

les conditions prévues à l'Article 76 ci-après.

De même si une concession n'a pas encore été accordée, le
Titulaire pourra, à tout instant, se dégager en renonçant
à demarder une concession, et en abandonnant son permis
de recherche sur la structure considérée.

ARTICLE DIX-HUIT : Dispositions spéciales conçernant les

gisements de gaz n'ayant pas de relation

avec un gisement d'hydrocarbures liquides

1/ Dès qu'il est en mesure de donner une évaluation
engageante des réserves en place et des prévisions de
production de gaz relatives à une découverte jugée
exploitable, le Titulaire saisit l'Autorité Concédante en
vue d'être fixé sur les quantités dont l'écoulement peut
être assuré sur le marché local.

Dans les six mois de cette notification, l'administration
fait connaître au Titulaire les quantités dont elle peut
garantir l'écoulement aux conditions définies ci-après.
L'engagement ainsi pris par l'Autorité Concédante n'est
valable que si le Titulaire commence dans les six mois
qui suivent cet engagement le programme d'appréciation
visé au paragraphe 2 du présent Article et notifie sa
décision de développement dans les quatre ans à compter
de la date de notification de la découverte.

2/ Dès la conclusion d'un accord entre l'Autorité Concédante
et le Titulaire sur un programme de production/écoulement
tel que prévu au paragraphe 4 de l'Article 79 du Cahiër.

2 te \
3/

20

des Charges, le Titulaire est tenu de réaliser à ses
frais, un programme complet d'appréciation de la
découverte de gaz au terme duquel il remet à l'Autorité
Concédante un rapport technico-économique comportant les
éléments mentionnés au plan de développement visé à
l'Article 14 du présent Cahier des Charges. L'Autorité
Concédante peut faire certifier les réserves prouvées
ainsi que le profil de production projeté par un bureau
de consultants indépendants de son choix et à sa charge,
auquel cas le Titulaire est tenu de fournir au bureau de
consultants choisi par l'Autorité Concédante toutes les
informations et tous les documents de base nécessaires.

Si dans les quatre ans qui suivent la réalisation d'une
découverte, assurant la production de quantités de gaz
économiquement exploitable après satisfaction des besoins
propres du Titulaire, la décision du developpement n'est
pas notifiée par le titulaire, l'Autorité Concédante peut
requérir du Titulaire le transfert de la découverte à
l'Entreprise Tunisienne d'Activités Pétrolières.

En contrepartie, l'Entreprise Tunisienne d'Activités
Pétrolières verse chaque année à l'autre Co-Titulaire du
Permis vingt-pour-cent (20%) des bénéfices d'exploitation
calculés, pour les recettes, sur la base du prix de
cession défini à l'Article 79 du présent Cahier des
Charges et, pour les charges sur la base des dépenses de
développement et d'exploitation réalisées par
l'Entreprise Tunisienne d'Activités Pétrolières sur le
gisement. L'Entreprise Tunisienne d'Activités Pétrolières
est libérée de tout engagement vis-à-vis de chaque
Co-Titulaire lorsque ses remboursements ont atteint
l'équivalent d'une fois et demi le montant des dépenses
de chaque Co-Titulaire ayant abouti à la découverte

Là

gazière.
21

Sont considérées comme dépenses liées directement à la
découverte

1 - Les dépenses d'appréciation consécutives à la mise en
évidence de la structure productive.

2 - Le ou les forages ayant mis en évidence la structure
et le ou les forages, même réalisés postérieurement à
la première rencontre d'indice, et destinés à
délimiter la structure en question.

3 - Une quote-part des dépenses de reconnaissance
sismique, géophysique ou autres engagées sur le
Permis. Cette quote-part est proportionnelle au
nombre de forages réalisés en rapport avec la
structure visée, rapportée à l'ensemble des forages
réalisés sur le Permis à la date de la décision de
transfert de la découverte à l'Entreprise Tunisienne
l'Activités Pétrolières.

Le Titulaire à la faculté de renoncer au
remboursement forfaitaire défini ci-dessus et d'opter
pour le maintien en compte de l'ensemble de ses
dépenses en vue de leur amortissement sur des
découvertes ultérieures.

4 - De même l'Autorité Concédante, et indépendamment de

l'existence d'un débouché commercial satisfaisant,
aura le droit de requérir que le Titulaire effectue,
suivant les dispositions stipulées à l'Article 17
tout ou partie des travaux de mise en exploitation
visés à l'Article 16. Dans ce cas, et sauf accord
amiable conclu ultérieurement entre les deux Parties,
l'exploitation sera éventuellement poursuivie à la
demande de l'Autorité Concédante, suivant les

dispositions stipulées audit Article 17.

22

5 - Le Titulaire pourra, à tout instant, se dégager des
obligations entrainées par les paragraphes 1,2 et 4
du présent Article, soit en renonçant à la partie de
concession à laquelle elles s'appliquent, dans les
conditions prévues à l'Article 76, soit, dans le cas
où une concession n'a pas encore été attribuée, en
renonçant à la fois à son droit de demander une
concession et à son permis de recherche sur la zone
considérée.

ARTICLE DIX-NEUF : Durée de la concession

La concession sera accordée pour une durée de trente années,

à dater de la publication au Uournal Cfficiel de la
République Tunisienne de l'arrêté qui l'établit.

Toutefois, cette concession prendra fin avant . son terme
fixe, en cas de déchéance prononcée en application des
articles 68 et 69 (deux premiers alinéas) du Décret du ler
Janvier 1953 sur les Mines, ainsi que de l'Article 77 du
présent Cahier des Charges.

De même, le Titulaire peut, à toute époque, renoncer à tout
ou partie de sa ou ses concessions, dans les conditions
prévues aux Articles 65 et 66 du Décret du 1er Janvier 1953
sur les Mines et à l'Article 76 du présent Cahier des
Charges.

ne
À
23

ARTICLE VINGT : Renouvellement du Permis de recherche en cas

1/

2/

3/

4/

de découverte

A l'expiration de la période couverte par le deuxième
renouvellement et si le Titulaire a effectué une
découverte telle que définie à l'Article 11 ci-dessus et
a satisfait à ses obligations de travaux et de dépenses
telles que définies à l'Article 5 ci-dessus, il aura
droit à un troisième renouvellement du Permis initial
pour une période de deux ans et demi (2,5 ans ).

Toute découverte, au sens de l'Article 11 ci-dessus,
effectuée par le Titulaire dans la zore couverte par le

Permis visé au searagraphe I du pr

sert Article, cu par

permis qui en dérivera à la suite du renouvellement
ouvrira au Titulaire le droit de demander l'institution
d'une nouvelle concession dans les conditions définies à
l'Article 12 ci-dessus.

Le troisième renouvellement portera sur une surface égale
au cinquante centième de la surface initiale (8; = 0,50
S5)-

Le Titulaire pourra choisir cette surface à l'intérieur
de la surface couverte par son Permis en cours de
validité à l'expiration de la période couverte par le
deuxième renouvellement.

Pendant cette nouvelle période de renouvellement le
Titulaire s'engage à forer un puits d'exploration ayant
comme objectif le Trias. Les dépenses nécessaires pour la
réalisation de ce puits sont estimées à Un million Sept
Cent milles (1.700.000) de Dollars U.S.

AR
24

5/ a. Le Titulaire pourra, s'il le demande obtenir la

6/

si

réduction complémentaire, dite volontaire, prévue à
l'Article 6.

Dans ce cas, le montant minimum, convenu pour les
travaux restera inchangé.

Le même engagement sera également inchangé si la
surface restante se trouve réduite par l'institution
d'une concession dérivant du Permis en cause, comme il
est dit au paragraphe 3 du présent Article.

le Titulaire n'a pas exécuté le minimum de travaux

fixé ci-dessus dans cet Article, il devra payer à

l'Autorité Concédante le montant nécessaire
l'a

le

2

chèvement du programme des travaux. Il est entendu que

coût de chaque puits non foré s'élève à Un million

cing cent mille (1.500.000) U.S.Dollars.
25

TITRE III

REDEVANCE, TAXES ET IMPOTS DIVERS

ARTICLE VINGT ET UN : Droit d'enregistrement et redevances
superficiaires

Le Titulaire est tenu de payer, tant pour le Permis de
recherche que pour la ou les concessions, les droits fixes
d'enregistrement, et en ce qui concerne la ou les
concessions les redevances superficiaires, dans les
conditions prévues par la loi minière et par la Convention à
laquelle est annexé le présent Cahier des Charges.

ARTICLE VINGT-DEUX : Redevance proportionnelle à la
production et impôt sur les bénéfices

I - Redevance Froportionnelle à la Production

1/ Chaque Co-Titulaire s'engage, en outre, à payer ou à
livrer gratuitement à l'Autorité Concédante, une
“Redevance proportionnelle à la production" égale au taux
fixé à l'Article 3 de la Convention appliquée à la valeur
ou aux quantités, déterminées en un point dit "point de
perception" qui est défini à l'article 24 ci-après, des
substances minérales du second groupe extraites et
conservées par lui à l'occasion de ses travaux de
recherche ou de ses travaux d'exploitation, avec tels
ajustements qui seraient nécessaires pour tenir compte de
l'eau et des impuretés ainsi que des conditions de
température et de pression dans lesquelles ont été

effectuées les mesures. 5 \
26

2/ Toutefois, sont exonérés de la Redevance proportionnelle:

a - Les hydrocarbures bruts consommés par le Co-Titulaire

3/

4/

pour la marche de ses propres installations (recherche
et exploitation) et leurs dépendances légales, ainsi que
pour la force motrice nécessaire à ses propres
pipe-lines de transport.

Les hydrocarbures que le Co-Titulaire justifierait ne
pouvoir rendre "marchands".

Les gaz perdus, brûlés, ou réinjectés au sous-sol.

La production liquide sur laquelle s'applique la
redevance proportionnelle sera mesurée à la sortie des
réservoirs de stockage situés sur les champs de
production.

Les méthodes utilisées pour la mesure seront proposées
par le Titulaire et agréées par l'Autorité Concédante.

Les mesures seront faites suivant l'horaire dicté par

les nécessités du chantier.

L'Autorité Concédante en sera informée en temps utile.
Elle pourra se faire représenter aux opérations de
mesures, et procéder à toutes vérifications
contradictoires.

La Redevance proportionnelle à la production sera
liquidée et perçue mensuellement.

Dans les quinze (15) jours qui suivent la fin de chaque
mois, le Titulaire transmettra à l'Autorité Concédante
un "relevé des quantités d'hydrocarbures assujetties à
la Redevance", avec toutes justifications utiles,

lesquelles se réfèreront notamment LU \
27

contradictoires de production et aux exceptions visées
au paragraphe 2 du présent Article.

Après vérification et correction, s'il y à lieu, le
relevé mensuel ci-dessus sera arrêté par l'Autorité
Concédante.
II - Impôt sur les bénéfices
L'impôt sur les bénéfices sera celui prévu par la

présente Convertion.

ARTICLE VINGT-TROIS : Choix du paiement en espèces où en

gature

Le choix du mode de paiement de la Redevance proportionneile
à la production, soit en espèces, soit en nature, appartient
l'Autorité Concédante.

L'2

Celle-ci notifiera, à chaque Co-Titulaire, au plus tard le
30 Juin de chaque année, son choix pour le mode de paiement
et également, dans le cas de paiement en nature, sur les
points de livraison visés aux Articles 26 et 27 (paragraphe
2). Ce choix sera valable du ler Janvier au 31 Décembre de
l'année suivante.

gi l'Autorité Concédante ne notifiait pas son choix dans le

délai imparti, elle serait sensée avoir choisi le mode de

perception en espèce.

11 est entendu que, en ce qui concerne le gaz, l'Autorité
Concédante et le Titulaire se concerteront en vue de fixer
les dates de notification et les périodes de validité
appropriées. Lo

28

ARTICLE VINGT QUATRE : Modalités de perception en espèces de

1/

2/

3/

4/

la Redevance proportionnelle sur les
hydrocarbures liquides

Si la Redevance proportionnelle est perçue en espèces,
son montant sera liquidé mensuellement en prenant pour
base : d'une part, le relevé arrêté par l'Autorité
Concédante, comme il est dit à l'Article 22, paragraphe 4
précédent, et d'autre part, la valeur des hydrocarbures
liquides déterminés à la sortie des réservoirs de
stockage situés sur le champ de production ci-après
désigné "point de perception". Il est convenu que ce
montant s'établira en fonction des prix de vente
effectivement réalisés conformément à l'Article 80
gs
la RED, à partir desdits réservoirs jusqu'à bord des

ci-dessous, diminués des frais de fransrort ma

navires.

Le prix appliqué pour chaque catégorie d'hydrocarbures
assujettis à la redevance sera le prix visé au paragraphe
3 ci-après pour toute quantité vendue par le Co-Titulaire
pendans le mois en cause, corrigé par des ajustements
appropriés de telle manière que ce prix soit ramené aux
conditions de référence adoptées pour la liquidation de
la redevance et stipulées au paragraphe 1 ci-dessus.

Le prix de vente sera le prix qu'il aura effectivement
reçu conformément à l'Article 80 ci-après ou à l'Article
78 en ce qui conçerne les ventes effectuées pour couvrir

les besoins de la consommation intérieure tunisienne.

Les prix unitaires d'application pour les mois en cause
seront calculés selon l'Article 80 et seront communiqués
par le Co-Titulaire en même temps qu'il transmettra le
relevé mensuel dont il a été question au paragraphe 4 de
l'Article 23. Si le Co-Titulaire omet de communiquer les

FA

ÿ
5/

6/

7/

29

prix, ou ne les communique pas dans le délai imparti,
ceux-ci seront arrêtés d'office par l'Autorité
Concédante, suivant les principes définis aux paragraphes
2,3 et 4 du présent Article, et sur la base des éléments
d'information en sa possession.

gi l'Autorité Concédante ne notifie pas au Co-Titulaire
son acceptation ou ses observations dans le délai de
quinze (15) jours qui suivront le dépôt de dla
communication, cette dernière sera réputée acceptée par
l'Autorité Concédante.

L'état de liquidation de la Redevance proportionnelle
pour le mois en cause sera établi par l'Autorité
Concédante et notifié au Co-Titulaire. Celui-ci devra en
effectuer le paiement entre les mains du comptable public
qui lui sera désigné, dans les quinze (15), jours qui
suivront la notification de l'état de liquidation.

Tout retard dans les paiements donnera à l'Autorité
Concédante, et sans mise en demeure préalable, le droit
de réclamer au Co-Titulaire des intérêts moratoires
calculés au taux d'escompte de la Banque Centrale de
Tunisie, sans préjudice des autres sanctions prévues au
présent Cahier des Charges.

s'il survient une contestation conçernant la liquidation
de la redevance mensuelle, un état de liquidation
provisoire sera établi, le Co-Titulaire entendu, sous la
signature du Ministre Chargé de l'Energie. Il sera
exécutoire pour le Co-Titulaire dans les conditions
prévues au paragraphe 5 ci-dessus.

Aprés règlement de la contestation, il sera établi un
état, de liquidation définitive sous la signature du
Ministre chargé de l'Energie. Les moins perçus donneront
lieu à versement d'intérêts moratoires calculés au taux
äd'escompte de la Banque Centrale de Tunisie au profit de
l'Etat, lors de la liquidation définitive mentionnée
ci-dessus et calculée à partir des dates des paiements
effectués au titre des liquidations provisoires. K

Er?
30

ARTICLE VINGT CINQ : Perception en nature de la Redevance
proportionnelle sur les hydrocarbures
liquides

1/ Si la Redevance proportionnelle sur les hydrocarbures
liquides est perçue en nature, elle sera due au point de
perception défini à l'Article 24 ci-dessus. Toutefois,
elle pourra être livrée en un autre point dit "point de

livraison", suivant les dispositions prévues à l'Article

26 ci-dessous.

2/ En même temps qu'il adressera à l'Autorité Concédante un
relevé visé au paragraphe 4 de l'Article 22 ci-dessus, le
Co-Titulaire fera connaître les quantités des différentes
catégories d'hydrocarbures liquides constituant la
Redevance proportionnelle et l'emplacement précis où
elles seront stockées.

ARTICLE VINGT-SIX : Enlèvement de la Redevance en nature sur

les hydrocarbures liquides

1/ L'Autorité Concédante peut choisir, comme point de

livraison des hydrocarbures liquides constituant la
Redevance en nature, soit le point de perception, soit
tout autre point situé à l'un des terminus des pipe-lines
principaux du Titulaire, normalement exploités pour le
genre d'hydrocarbures liquides à délivrer, par exemple,
les postes de chargement sur bateaux-citernes ou
wagons-citernes.
L'Autorité Concédante aménagera à ses frais les moyens de
réception adéquats, au point convenu pour la livraison.
lls seront adaptés à l'importance, à la sécurité et au
mode de production du gisement d'hydrocarbures.

L'Autorité Concédante pourra imposer au Titulaire de
2/

3/

31

construire les installations de réception visées
ci-dessus, mais seulement dans la mesure où il s'agira
d'installations normales situées à proximité des champs
de production. Elle devra alors fournir les matériaux
nécessaires et rembourser, dans la monnaie de dépense, au
Titulaire, ses débours réels.

Chaque Co-Titulaire sera en outre dégagé de toute
responsabilité civile en ce qui conçerne les dommages
causés par le fait des personnes dont il doit répondre,
ou des choses qu'il a sous sa garde, à raison des travaux
exécutés par lui pour le compte de l'Autorité Concédante
et suivant les prescriptions et/ou le contrôle de
celle-ci.

Les hydrocarbures liquides constituant la Redevance en
nature seront livrés par le Co-Titulaire à l'Autorité
Concédante au point de livraison fixé par cette dernière,
comme il est dit au paragraphe précédent. Si le point de
livraison est distinct du point de perception,
c'est-à-dire en dehors du réseau général de transport du
Titulaire, l'Autorité Concédante remboursera au
Co-Titulaire le coût réel des opérations de manutention
et de transport effectuées par les tiers propriétaires
des installations entre le point de perception et le
point de livraison, y compris la part d'amortissement de
ses installations et les assurances contre les pertes et
la pollution.

si les hydrocarbures liquides sont transportés par une
tierce partie et que celle-ci n'accepte pas de souscrire
une assurance contre les pertes ou la pollution, le
Co-Titulaire peut contracter ce type d'assurance et sera

remboursé des coûts qui en dérivent.

Les hydrocarbures liquides, constituant la Redevance en
nature, deviendront la propriété de l'Autorité Concédante

« L
4/

32

à partir du point de perception.

La responsabilité du Titulaire vis-à-vis de l'Autorité
Concédante, pour le transport entre le point de
perception et le point de livraison sera celle d'un
entrepreneur de transport vis-à-vis du propriétaire de la
marchandise transportée.

Toutefois, les pertes normales par coulage au cours du
transport et du stockage resteront à la charge de
l'Autorité Concédante.

L'enlèvement des hydrocarbures liquides constituant la
redevance en nature sera fait au rythme concerté chaque
mois entre le Co-Titulaire et l'Autorité Concédante.

Sauf en cas de force majeure, l'Autorité Concédante devra
aviser le Co-Titulaire au moins dix (10) jours à l'avance
des modifications qui pourraient survenir dans le
programme prévu de chargement des bateaux-citernes ou des

wagon-citernes.

L'Autorité Concédante fera en sorte que la Redevance due
pour le mois écoulé soit retirée d'une manière régulière
dans les trente jours (30) qui suivront la remise par le
Co-Titulaire de la communication visée au paragraphe 2 de
l'Article 25.

Toutefois, un plan d'enlèvement portant sur des périodes
supérieures à un mois pourra être arrêté d'un commun
accord. Si la redevance a été retirée par l'Autorité
Concédante dans un délai de trente (30) jours, le

Co-Titulaire n'aura pas droit à une indemnité de ce chef.

Toutefois, l'Autorité Concédante se réserve le droit
d'exiger du Co-Titulaire une prolongation de ce délai de
trente (30) jours pour une nouvelle période qui ne pourra

5/

6/

33

dépasser soixante (60) jours, et sous réserve que les
quantités ainsi accumulées ne dépassent par trente mille
(30.000) mètres cubes.

La facilité ainsi donnée cessera d'être gratuite.
L'Autorité Concédante devra payer au Co-Titulaire une
indemnité calculée suivant un tarif concerté à l'avance,
et rémunérant le Co-Titulaire des charges additionnelles
qu'entraîne pour lui cette obligation.

De toute manière, le Co-Titulaire ne pourra être tenu de
prolonger la facilité visée au dernier alinéa du
paragraphe précédent, au-delà de l'expiration d'un délai
total de quatre-vingt-dix (30+60) jours. Passé ce délai,
ou si les quantités accumulées pour le compte de
l'Autorité Concédante dépassent trente mille mètres cubes
{30.000 m), les quantités non perçues par elle ne seront
plus dûes en nature par le Co-Titulaire celui-ci en
acquitera la contre valeur en espèces dans les conditions
prévues à l'Article 24 ci-dessus.

Si les dispositions prévues au second alinéa du
paragraphe 5 du présent Article, étaient amenées à jouer
plus de deux (2) fois dans le cours de l’un des exercices
visés à l'Article 23, second alinéa ci-dessus, le
Co-Titulaire pourra exiger que la Redevance soit payée en
espèces jusqu'à la fin dudit exercice.

ARTICLE VINGT-SEPT : Redevance dûe sur le gaz

1/ L'autorité Concédante aura le droit de percevoir sur
le gaz produit par le Co-Titulaire, après les
déductions prévues à l'Article 22, paragraphe 2, une
Redevance calculée suivant les dispositions spécifiées
dans l'Article 30 de la loi pétrolière. La Redevance
sera perçue ce

34

- soit en espèces sur le gaz vendu par le
Co-Titulaire, sur la base des prix réels de vente de
ce dernier, après les ajustements nécessaires pour
les ramener aux conditions du point de perception;
ce point de perception étant l'entrée du pipe-line
principal de transport du gaz ;

- Soit en nature sur le gaz commercial produit par le
Co-Titulaire, mesuré à la sortie des installations de
traitement. Les méthodes utilisées pour la mesure
seront proposées par le Titulaire et agréées par
l'Autorité Concédante qui sera informée en temps utile.
Elle pourra se faire représenter aux opérations de
mesure et procéder à toutes vérifications
contradictoires. L'Autorité Concédante pourra choisir
comme point de livraison, soit le point de perception
comme il est défini au paragraphe précédent, soit tout
autre point situé à l'un des terminus des pipe-lines
principaux du Co-Titulaire dans des conditions
analogues à celles indiquées dans l'Article 26
paragraphes 1,2 et 3.

2/ Si le Co-Titulaire décide d'extraire, sous la forme

liquide certains hydrocarbures qui peuvent exister dans
le gaz brut, l'Autorité Concédante percevra la Redevance
après traitement.

La redevance sur ces produits liquides sera due, soit en
nature, soit en espèces, à partir d'un "point de
perception secondaire" qui sera celui où les produits
liquides sont séparés du gaz.

Dans le cas où la livraison s'effectuerait en nature, un
point de livraison différent pourra être choisi par
accord mutuel. Il coïncidera avec une des installations
de livraison prévues par le Co-Titulaire pour ses propres

%.

,

besoins.
3/

4/

35

L'Autorité Concédante remboursera sa quote-part des frais
de manutention et de transport, dans des conditions
analogues à celles qui font l'objet de l'Article 26,
paragraphes 2 et 3.

La Redevance en espèces sera calculée sur le prix
effectif de vente, avec les ajustements nécessaires pour
le ramener aux conditions correspondant au point de
perception secondaire,

Le choix de percevoir la Redevance, en espèces ou en
nature, sera fait comme prévu pour les hydrocarbures
liquides à l'Article 23 ci-dessus.

La gazoline naturelle séparée par simple détente sera
considérée comme un hydrocarbure liquide, qui peut être
remélangé au pétrole brut, sauf interdiction motivée de
l'Autorité Concédante.

Un plan d'enlèvement portant sur des périodes de six (6)
mois pourra être arrêté d'un commun accord, qu'il
s'agisse soit de la redevance payée en gazoline
naturelle, soit de l'écoulement dudit produit pour les
besoins de l'économie tunisienne.

Le Co-Titulaire n'aura l'obligation

- ni de dégazoliner au-delà de ce qui serait nécessaire
pour rendre son gaz marchand, et seulement dans la
mesure où il aurait trouvé un débouché commercial pour
ledit gaz ;

- ni de stabiliser ou de stocker la gazoline naturelle ;

- ni de réaliser une opération particulière de traitement
ou de recyclage.

36

5/ Dans le cas où l'Autorité Concédante choisira de
percevoir la redevance en nature, elle devra fournir, aux
points de livraison agréés, des moyens de réception
adéquats à ses propres frais, capables de recevoir sa
quote-part des liquides au moment cù ces derniers
deviendront disponibles au fur et à mesure de leur
production ou de leur sortie des usines de traitement.
L'Autorité Concédante prendra en charge les liquides à
ses risques et périls, dés leur livraison. Elle ne pourra
pas imposer un stockage au Co-Titulaire pour ces
liquides.

6/ Dans le cas où l'Autorité Concédante choisira de
percevoir la Redevance en espèces, la Redevance sera
liquidée mensuellement suivant les dispositions de
l'Article 22, paragraphe 4 et de l'Article 24 ci-dessus.

7/ Si l'Autorité Concédante n'est pas en mesure de recevoir
la redevance en nature dans les conditions spécifiées au
paragraphe 5 du présent Article, elle sera réputée avoir
renoncé à la perception en nature de cette Redevance ou
de la partie de cette Redevance pour laquelle elle n'aura
pas de moyens de réception adéquats.

ARTICLE VINGT-HUIT : Redevance dûe sur les solides

gi le Co-Titulaire exploite des hydrocarbures solides
naturels, la Redevance sera fixée d'un commun accord,
compte-tenu des conditions d'exploitation du gisement, à un
taux compris entre trois et dix pour cent.

ü
SJ

TITRE IV

ACTIVITES ANNEXES DES INSTALLATIONS DE
RECHERCHE ET D'EXPLOITATION DU TITULAIRE

ARTICLE VINGT-NEUF : Facilités données au Titulaire pour ses

installations annexes

L'autorité Concédanrce, dars le cadre des dispositions

œ

légaies en la matière,

+ rezamnent des Articles 72, 73, 74,
75, 76, 77, 78 et 83 £u Déc

rer du ier Janvier 1953 sur les

ités en vue d'assurer

es donners au T

ses frais, d'une na rationnelle et économique, la

EI

prospection, l'exploration, l'extraction, le transport, ie
stockage et l'évacuation des produits provenant des
recherches et des exploitations, ainsi que toute opération
avant pour chbjet la préparac-

n desdits produits en vue ce

les rendre marchands.

Rertrent notamment dans ce cas, en sus des installations

mentionnées explicitement au Décret du ler Janvier 1953 sur

7 les Mines, et dans la mesure du possible:

a) l'aménagement des dépôts de stockage sur les champs

de production, dans les ports d'embarquement, ou à

proximité des usines ce préparation, cu
éventuellement de traitement;

b) les communications routières, ferroviaires ou
aériennes et maritimes, les raccordements aux

réseaux généraux de voies routières, ferrées ou

aériennes et maritimes;

ÿ
c)

d)

e)

£)

g)

h})

38

les pipe-lines, stations de pompage et toutes
installations ayant pour objet le transport en vrac
des hydrocarbures;

les postes d'embarquement situés sur le domaine
public maritime ou le domaine public des ports

maritimes où aériens;

les télécommunications et leurs raccordements aux
réseaux généraux de télécommunications tunisiens;

les branchements sur les réseaux de distribution
d'énergie; les lignes privées de transport
d'énergie;

les alimentations en eau potable et industrielle;

les installations d'épuration et éventuellement, de
traitement de gaz bruts.
39

ARTICLE TRENTE : Installations ne presentant pas un intérêt

public général

Le Titulaire établira lui-même, et à ses frais, risques
et périls, toutes installations qui seraient
nécessaires à ses recherches et à ses exploitations et
qui ne présenteraient pas un caractère d'intérêt public

général, qu'elles soient situées à l'intérieur ou à

l'extérieur des concessions.
Rentrent notamment dans ce cas

a) les réservoirs de stockage sur les champs de
production;

b) les "pipe-lines" assurant la collecte du pétrole
brut ou du gaz depuis lesdits réservoirs jusqu'au
point d'embarquement par chemin de fer, ou par mer,
ou jusqu'aux usines de traitement;

c) les réservoirs de stockage aux points
d'embarquement ;

4) les installations d'embarquement en vrac par
pipe-lines permettant le chargement des
wagons-citernes ou des bateaux-citernes;

e) les adductions d'eau particulières dont le Titulaire
aurait obtenu l'autorisation ou la concession;

£) les lignes privées de transport d'énergie
électrique;

=
40

g) les pistes et routes de service pour l'accès
terrestre et aérien à ses chantiers;

h) les télécommunications entre ses chantiers;

i} d'une manière générale, les usines, centrales
thermiques, installations industrielles, ateliers et
bureaux destinés à l'usage exclusif du Titulaire, et
qui constitueraient des dépendances légales de son

entreprise;

j) l'utilisation de son propre matériel de transport
terrestre et aérien permettant l'accès à ses
chantiers.

Pour les installations visées aux alinéas (b), (d), (e)
et (f) du paragraphe précédent, le Titulaire sera tenu,
si l'Autorité Concédante l'en requiert, de laisser des
tierces personnes utiliser lesdites installations, sous
les réserves suivantes

a) le Titulaire ne sera tenu ni de construire, ni de
garder des installations plus importantes que ses

besoins propres ne le nécessitent;

b) les besoins propres du Titulaire seront satisfaits
en priorité sur ceux des tiers utilisateurs;

c) l'utilisation par des tiers ne gènera pas
l'exploitation faite par le Titulaire pour ses

propres besoins;

d) des tiers utilisateurs paieront au Titulaire une

N

Si

juste indemnité pour le service rendu.

>

41

Les tarifs en condition d'usage applicables aux tiers
seront fixés par le Ministre chargé de l'Energie sur la
proposition du Titulaire.
= Ils seront établis de manière à couvrir, à tout
instant, les dépenses réelles du Titulaire, y compris
une quote-part de ses frais normaux d'amortissement et
d'entretien plus une marge de quinze pour cent (15 %)
pour frais généraux et bénéfices, marge non applicable

à l'Etat Tunisien.

3. L'Autorité Concédante se réserve le droit d'imposer au

Titulaire de conclure, avec des tiers titulaires de
— Permis ou de concessions minières, des accords en vue
d'arénager et d'exploiter en commun les ouvrages visés
aux alinéas (b), (d), (e), (f) et (g) du paragraphe 1
du présent Article, s'il doit en résulter une économie
dans les investissements et dans l'exploitation de

chacune des entreprises intéressées.

4. L'Autorité Concédante, dans le cadre de la législation

et de la règlementation en vigueur, fera toute
" diligence en vue de pourvoir le Titulaire des
autorisations nécessaires pour exécuter les travaux
visés au paragraphe 1 du présent Article.

ARTICLE TRENTE ET UN : Disposition applicables aux
“pipe-lines"
7 Les pipe-lines pour le transport en vrac des substances

minérales du second groupe seront installés et exploités par
— le Titulaire et à ses frais, conformément aux règles de

l'art, et suivant des prescriptions règlementaires de
_ sécurité applicables à ces ouvrages.

Ti

_ ‘a \
42

Le Titulaire prendra toutes précautions utiles pour éviter
les risques de pollution des nappes d'eau voisines des
pipe-lines, et les risques de perte d'hydrocarbures,
d'incendie ou d'explosion.

Si le tracé des pipe-lines traverse des éléments du domaine
public, ou des propriétés privées, et si l'implantation de
ces pipe-lines ne peut pas être résolue soit par les accords
amiables obtenus par le Titulaire, soit par le simple jeu
des Articles 74, 76 et 77 du Décret du ler Janvier 1953 sur
les Mines, on appliquera les dispositions suivantes

Les projets d'exécution seront établis par le Titulaire et
soumis à l'approbation préalable de l'Autorité Concédante
après une enquête parcellaire réglementaire.

L'Autorité Concédante se réserve le droit d'imposer des
modifications au tracé projeté par le Titulaire, si le
résultat de l'enquête susvisée rend nécessaire de telles
modifications.

L'occupation des propriétés privées par le Titulaire sera
faite dans les conditions fixées par les Articles 77 et 78
du Décret du ler Janvier 1953 sur les Mines.

L'occupation des parcelles du domaine public sera faite sous
le régime des autorisations d'occupation temporaire du
domaine public, suivant le droit commun en vigueur pour les
occupations de l'espèce, et les règlements particuliers
applicables aux diverses catégories d'éléments du domaine
public.

Les dispositions du présent Article s'appliquent aux
installations annexes de pipe-lines, telles que stations de
pompage, réservoirs,  brise-charges, évents,  ventouses,
vidanges, etc.

43

ARTICLE TRENTE DEUX : Utilisation par le Titulaire de
l'outillage public existant

Le Titulaire sera admis à utiliser, pour ses recherches et
ses exploitations, tous les éléments existants de
l'outillage public de la Tunisie, suivant les clauses,
conditions et tarifs en vigueur et sur un pied de stricte
égalité au regard des autres usagers.

ARTICLE TRENTE TROIS : Installations présentant un intérêt
public général effectuées par

l'Autorité Concédante (ou ses ayants
droit) à la demande du Titulaire

1. Lorsque le Titulaire justifiera avoir besoin, pour

développer son industrie de recherche et d'exploitation
de substances minérales du second groupe, de compléter
l'outillage public existant, ou d'exécuter des travaux
présentant un intérêt public général, il devra en
rendre compte à l'Autorité Concédante.
L'Autorité Concédante et le Titulaire s'engagent à se
concerter pour trouver la solution optimale susceptible
de répondre aux besoins légitimes exprimés par le
Titulaire, compte tenu des dispositions legislatives et
règlementaires en vigueur concernant le domaine public
et les services publics en cause.

2. Sauf dispositions contraires énoncées aux Articles 37,
38 et 39 ci-après, les deux parties conviennent
d'appliquer les modalités ci-dessous

44

a) le Titulaire fera connaître à l'Autorité Concédante

b)

c)

ses intentions concernant les installations en
cause.

Il appuiera sa demande d'une note justifiant la
nécessité desdites installations, et d'un projet
d'exécution précis.

Il y mentionnera les délais d'exécution qu'il
entendrait cbserver s'il était chargé de l'exécution
des travaux. Ces délais devront correspondre aux
plans généraux de développement de ses opérations en
Tunisie, tels qu'ils auront été exposés par lui dans
les rapports et compte rendus qu'il est tenu de
présenter à l'Autorité Concédante en application du

Titre V du présent Cahier des Charges.

L'Autorité Concédante est tenue de faire connaître
au Titulaire dans un délai de trois (3} mois, ses
observations sur l'utilité des travaux, ses
chservations concernant les modalités suivant
lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les
travaux elle-même, soit d'en confier l'exécution au

Titulaire.

Si l'Autorité Concédante décide d'exécuter elle-même
les travaux demandés, elle précisera si elle entend
assurer elle-même le financement des dépenses de
premier établissement correspondantes, ou bien si
elle entend imposer au Titulaire de lui rembourser
tout ou une partie des susdites dépenses.

Dans ce dernier cas, le Titulaire sera tenu de
rembourser à l'Autorité Concédante la totalité (ou

à)

45

la part convenue) des dépenses réelles dûment
justifiées, par échéances mensuelles et dans le mois
qui suit la présentation des décomptes, sous peine

d'intérêts moratoires calculés au taux légal.

Dans les cas visés à l'alinéa (c) précédent, les
projets d'exécution seront mis au point d'un commun
accord entre les deux parties, conformément aux
règles de l'art, et suivant les clauses et
conditions générales et les spécifications
techniques particulières appliquées par les
départements intéressés de la Tunisie.

Les projets seront approuvés par le Ministre chargé
de l'Energie, le Titulaire entendu.
Il sera tenu compte des observations de ce dernier
dans la plus large mesure possible.

Le Titulaire aura le droit de retirer sa demande,
s'il juge trop élevée la participation financière
qui lui est imposée.

S'il accepte la décision du Ministre chargé de
l'Energie l'Autorité Concédante est tenue d'exécuter
les travaux avec diligence et d'assurer la mise en
service des ouvrages dans un délai normal eu égard
aux besoins légitimes exprimés par le Titulaire et
aux moyens d'exécution susceptibles d'être mis en

oeuvre.

Les ouvrages ainsi exécutés seront mis à la disposition
du Titulaire pour la satisfaction de ses besoins, mais

sans que celui-ci puisse en revendiquer l'usage

exclusif.
46

l'Autorité Concédante ou tout autre établissement
public, office ou concessionnaire désigné par celle-ci
en assurera l'exploitation, l'entretien et le
renouvellement, dans les conditions qui seront fixées
au moment de l'approbation des projets d'exécution.

Le Titulaire, en contrepartie de l'usage desdites
installations payera à leur exploitant les taxes
d'usage, péages et tarifs qui seront fixés par le
Ministre chargé de l'Energie, le Titulaire entendu.
Ceux-ci seront comparables aux taxes, péages et tarifs
pratiqués en Tunisie pour des services publics ou
entreprises similaires, s'il en existe. À défaut, ils

seront calculés comme il est dit à l'Article 30,
paragraphe 2, dernier alinéa ci-dessus.

Au cas où le Titulaire aurait, comme il est dit à
l'alinéa (c) du paragraphe 2 du présent Articie,
remboursé tout ou partie des dépenses de premier
établissement, il en sera tenu compte dans la même
proportion dans le calcul des tarifs, péages et taxes
d'usage.
47

ARTICLE TRENTE QUATRE : Installations présentant un intérêt
public général exécutées par le

Titulaire, concession ou

autorisation d'outillage public

Dans le cas visé à l'Article précédent, paragraphe 2, alinéa
(b), où l'Autorité Concédante décide de confier au Titulaire
l'exécution des travaux présentant un intérêt public
général, celui-ci bénéficiera, pour les travaux considérés
d'une concession ou d'une autorisation d'outillage public.

1. S'il existe déjà, pour le type d'installation en cause,
une règlementation, codification ou jurisprudence des
autorisations ou concessions de l'espèce, on s'y
référera.

2. Tel est le cas, notamment des occupations temporaires
du domaine public, des installations portuaires des
prises et adductions d'eau, des embranchements de voies

ferrées.

3. S'il n'en existe pas, et sauf dispositions contraires
stipulées aux Articles 37, 38 et 39 ci-après, on
appliquera les dispositions générales ci-dessous. La
concession (ou l'autorisation) d'outillage public, sera
formulée dans un acte séparé, distinct de l'arrêté de

la concession.

La construction et l'exploitation seront faites par le
Titulaire aux risques et périls de celui-ci.

Les projets seront établis par le Titulaire. Ils seront
approuvés par le Ministre chargé de l'Energie.

RE
48

Les réglements de sécurité et d'exploitation seront
approuvés par le Ministre chargé de l'Energie, le
Titulaire entendu.

Les ouvrages construits par le Titulaire sur le domaine
de l'Etat ou des collectivités ou des établissements
publics feront retour de droit à l'Autorité responsable
dudit domaine en fin de concession.

Enfin, la concession comportera l'obligation pour le
Titulaire de mettre ses ouvrages et installations à la
disposition de l'Autorité Concédante et du public,
étant entendu que le Titulaire aura le droit de
satisfaire ses vropres besoins par priorité, avant de
satisfaire ceux des autres utilisateurs. Les tarifs
d'utilisation seront fixés comme il est dit à l'Article
30, paragraphe 2, dernier alinéa.

ARTICLE TRENTE CINQ : Durée des autorisations ou des

concessions consenties pour les

installations annexes du Titulaire

Les autorisations où concessions d'occupation du
domaine public ou du domaine privé de l'Etat, les
autorisations ou concessions d'outillage public, seront
accordées au Titulaire pour la durée de validité du
Permis de recherches.

Elles seront automatiquement renouvelées aux mêmes
conditions tant que ce Permis (ou une portion de ce
Permis) sera lui même renouvelé.

Elles seront automatiquement prorogées, le cas échéant,

49

si le Titulaire obtient une ou plusieurs concessions,
instituées comme il est dit à l'Article 12 et jusqu'à
l'expiration de la dernière de ces concessions.

2. Si, toutefois, l'ouvrage motivant l'autorisation ou la
_ concession cessait d'être utilisé par le Titulaire,
l'Autorité Concédante se réserve les droits définis

ci-dessous

a) Lorsque l'ouvrage susvisé cessera définitivement
d'être utilisé par le Titulaire, l'Autorité
Concédante pourra prononcer d'office l'annulation de

— l'autorisation par la déchéance de la concession

correspondante;

b) Lorsque l'ouvrage susvisé ne sera que momentanément
inutilisé, le Titulaire pouvant ultérieurement avoir
besoin d'en reprendre l'utilisation, l'Autorité
Concédante pourra en requérir l'usage provisoire
soit pour son compte, soit pour le compte d'un tiers
désigné par elle. Toutefois, le Titulaire reprendra

— l'usage dudit ouvrage dès que celui-ci deviendra à
nouveau nécessaire pour ses recherches ou ses
_ exploitations.

ARTICLE TRENTE SIX : Dispositions diverses relatives aux

autorisations ou concessions autres e

la concession minière

— Dé toute manière, les règles imposées au Titulaire pour
l'utilisation d'un service public, pour l'occupation du
_ domaine public ou du domaine privé de l'Etat et pour les

50

autorisations ou concessions d'outillage public, seront
celles en vigueur à l'époque considérée, en ce qui concerne
la sécurité, la conservation et la gestion du domaine public
et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront
lieu à un versement par le Titulaire des droits

d'enregistrement, taxes et redevances prévus à l'époque par
les barèmes généraux communs à tous les usagers.

Les tarifs, taxes d'usage et péages seront ceux des barèmes
généraux en vigueur pour les actes de l'espèce. L'Autorité
Concédante s'engage à ne pas instituer à l'occasion de la
délivrance des concessions ou autorisations susvisées et au
détriment du Titulaire, des redevances, taxes, péages,
droits ou taxes d'usage frappant les installations annexes
du Titulaire d'une manière discriminatoire, et constituant
des taxes ou impôts additionnels déguisés n'ayant plus le
caractère d'une juste rémunération d'un service rendu.

ARTICLE TRENTE SEPT : Dispositions applicables aux captages
et adductions d'eau

1. Le Titulaire est censé parfaitement connaître les
difficultés de tous ordres que soulèvent les problèmes
d'alimentation en eau potable, industrielle ou agricole
dans le périmètre couvert par le Permis initial dont il

a été question à l'Article 2 ci-dessus.
2. Le Titulaire pourra, s'il le demande, souscrire des

polices d'abonnement temporaires ou permanentes aux

réseaux publics de distribution d'eau potable ou

ù à
51

industrielle, dans la limite de ses besoins légitimes,
et dans la limite des débits dont ces réseaux peuvent
disposer.

Les abonnements seront consentis suivant les clauses,
conditions générales et tarifs applicables pour les
réseaux publics en question.

Les branchements seront établis sur projets approuvés
par le Ministère de l'Agriculture (Service Hydraulique)
par le Titulaire et à ses frais, suivant les clauses et
conditions techniques applicables aux branchements de
l'espèce.

Notamment, les branchements destinés à rester en place
plus de quatorze (14) ans seront exécutés en tuyaux de
fonte centrifugée, ou en tuyaux d'une qualité et d'une
durabilité équivalentes.

Les travaux pendant leur exécution seront soumis au
contrôle du Ministère de l'Agriculture (Service
Hydraulique) et feront l'objet d'essais de réception
par ledit service.

Le Ministère de l'Agriculture, dans la décision portant
autorisation du branchement et approbation du projet,
et s'il s'agit de branchement destiné à être utilisé
pendant plus de quatorze (14) ans, pourra imposer que
le branchement soit remis, après réception, à
l'organisme ou concessionnaire chargé de la gestion du
réseau public dont dérive le branchement et qu'il soit
classé dans les ouvrages dudit réseau public.
52

Par ailleurs, le Ministre de l'Agriculture se réserve
le droit d'imposer un diamètre des canalisations tel
que le débit possible en service normal dans les
canalisations en question dépasse de vingt pour cent
(20 %) le débit garanti à la police d'abonnement.

Enfin le Ministre de l'Agriculture pourra prescrire au
Titulaire d'exécuter un branchement d'un diamètre
supérieur au diamètre fixé par la règle précédente, en
vue de desservir des points d'eau publics ou des tiers
abonnés sur ledit branchement, à charge de rembourser
au Titulaire le supplément de dépenses entraîné par
cette décision.

Lorsque le Titulaire aura besoin d'assurer
temporairement l'alimentation en eau de ses chantiers
notamment de ses ateliers de sondage, et lorsque les
besoins légitimes du Titulaire ne pourront pas être
assurés économiquement par un branchement sur un point
d'eau public existant (ou un réseau public de
distribution d'eau), l'Autorité Concédante s'engage à
lui donner toutes facilités d'ordre technique ou
administratif, dans le cadre des dispositions prévues
par le Code des Eaux en vigueur, et sous réserve des
droits qui pourront être reconnus à des tiers, pour
effectuer, sous le contrôle du service spécial des
eaux, les travaux de captage et d'adduction des eaux du
domaine public qui seraient nécessaires.

Le Titulaire aura la facilité d'utiliser, sous le
régime d'une autorisation provisoire délivrée par le
Ministère de l'Agriculture, les eaux du domaine public
découvertes par lui à l'occasion de ses travaux, pourvu
qu'il n'endommage pas la nappe dont elles

53

proviendraient, et ne porte pas atteinte à des droits
d'eau reconnus à des tiers. Il est bien entendu que,
dans ce cas, il déposera immédiatement une demande
régulière d'autorisation ou de concession concernant
ces eaux. Cette faculté subsistera jusqu'à ce qu'il
soit statué sur ladite demande, conformément à la
procédure fixée par le Code des Eaux en vigueur.

Les ouvrages de captage (à l'exclusion des ouvrages
d'adduction) exécutés par le Titulaire en application
des autorisations visées ci-dessus, feront retour à
l'Etat sans indemnité, tels qu'ils se trouvent lorsque
le Titulaire aura cessé de les utiliser.

Si les travaux de captage effectués par le Titulaire
donnent un débit supérieur aux besoins de celui-ci,
l'Autorité Concédante pourra requérir que le Titulaire
livre aux services publics la fraction du débit dent i1
n'a pas l'utilisation, contre une juste indemnité
couvrant la quote-part de ses dépenses d'exploitation
et d'entretien des ouvrages hydrauliques.

En tout état de cause, l'Autorité Concédante pourra
requérir que le Titulaire assure gratuitement et
pendant toute la durée qu'il exploitera le captage
autorisé, l'alimentation des points d'eau publics, dans
la limite du dixième du débit de captage, une fois
déduits les débits réservés au profit de points d'eau
publics préexistants, ou les débits réservés pour
couvrir les droits reconnus à des tiers.

Lorsque le Titulaire aura besoin d'assurer d'une
manière permanente l'alimentation de ses chantiers
miniers ou de ses installations annexes, et qu'il ne
pourra obtenir que ses besoins légitimes soient assurés

54

d'une manière suffisante, économique, durable et sûre,
par un branchement sur un point d'eau public existant
(ou un réseau public de distribution d'eau), les deux
parties conviennent de se concerter pour rechercher de
quelle manière pourront être satisfaits les besoins
légitimes du Titulaire

a) Tant que les besoins exprimés par le Titulaire
restent inférieurs à mille mètres cubes (1.000 m?)
d'eau potable par jour, l'Autorité Concédante
s'engage, sous réserve des droits antérieurs
réconnus à des tiers ou au profit de points d'eau
publics préexistants et si elle ne veut pas (ou ne
peut pas) exécuter elle-même dans des délais
satisfaisant les travaux de captages nouveaux ou de
développement de captages (ou réseaux publics)
existants, à donner toutes facilités au Titulaire
pour effectuer, à ses frais, les captages et
adductions nécessaires, dans les conditions
stipulées aux paragraphes 2 et 3 du présent Article.
L'Autorité Concédante, le Titulaire entendu, et
compte tenu des données acquises par l'inventaire
des ressources hydrauliques de la Tunisie, se
réserve le droit d'arbitrer équitablement les
intérêts éventuellement opposés du Titulaire, des
tiers utilisateurs et des services publics, et de
désigner le ou les emplacements où le Titulaire
obtiendra l'Autorisation (ou la concession) de
captage, dans une Zone couvrant le périmètre du
Permis initial visé à l'Article 2, plus une bande
frontière d'une profondeur de cinquante kilomètres
(50 Km) à partir dudit périmètre. Le choix sera fait
pour faire bénéficier le Titulaire des conditions

68

et analyses.

Toutes les carottes et tous les déblais de forages qui
resteront après les prises d'échantillons visées
ci-dessus seront conservés par le Titulaire aussi
longtemps qu'il le jugera utile; ils seront mis par lui
à la disposition de l'Autorité Concédante au plus tard
à l'expiration du Permis.

Le Titulaire informera l'Autorité Concédante avec un
délai suffisant pour qu'il puisse s'y faire
représenter, de toutes opérations importantes tels que
cimentation, essais de fermeture d'eau, essais de mise
en production.

Le Titulaire avisera l'Autorité Concédante de
l'exécution des opérations de carottage électrique.

Le Titulaire avisera l'Autorité Concédante de tout
incident grave susceptible de compromettre le travail
d'un forage, ou de modifier de façon notable les
conditions de son exécution.

Au moins une fois par mois, le Titulaire fournira à
l'Autorité Concédante une copie des rapports concernant
les examens faits sur les carottes et les déblais de
forage, ainsi que les opérations de forage, y compris
les activités spéciales mentionnées dans les deux
premiers alinéas du paragraphe 3 du présent Article.
Sur demande de l'Autorité Concédante, le Titulaire sera
tenu de délivrer un deuxième exemplaire des rapports et
documents, si celui-ci est réclamé par le service
hydraulique.
69

Réciproquement, l'Autorité Concédante devra faire
connaître au Titulaire, dans les délais d'un mois, les
observations qu'elle pourrait faire Sur les rapports
mentionnés au premier alinéa du présent paragraphe.

En outre, j'autorité Concédante adressera au Titulaire

copie de tous les rapports d'essais et d'analyses

qu'elle aura pu elle-même exécuter où faire exécuter.

ARTICLE CINQUANTE ET UN : Compte rendu mensuel d'activités

Le Titulaire adressera chaque mois à l'Autorité Concédante

un rapport d'activités couvrant

1. Les études, synthèses, interprétations géologiques et
géophysiques avec les cartes y afférentes;

2. L'avancement réalisé, les observations faites et les

résultats obtenus par tous ses forages, sous réserve de
ce qui est stipulé à l'article 54.

ARTICLE CINQUANTE-DEUX : Arrêt d'un forage

Sauf en ce qui concerne les forages groupés visés à
l'Article 55 ci-après, le Titulaire ne pourra arrêter
définitivement un forage qu'après en avoir avisé l'Autorité
Concédante.

gauf circonstances particulières, cet avis devra être donné
au moins soixante-douze (72) heures à l'avance.

11 devra faire connaître, g'il s'agit d'un abandon de

2

k

ÿ
70

forage, les mesures envisagées pour éviter les risques qui
pourraient en résulter tant pour les gites d'hydrocarbures

que pour les nappes aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées
concertées avec l'autorité Concédante après consultation
éventuelle du service hydraulique, pour éviter la
déperdition dans les terrains des nappes d'hydrocarbures, de
gaz ou d'eau. Toutefois, si l'Autorité Concédante n'a Pas
fait connaître ses observations dans les goixante-douze (72)
heures qui suivront le dépôt de l'avis de l'arrêt du forage,
le programme de bouchage proposé par le Titulaire sera censé

avoir été accepté.

ARTICLE CINQUANTE-TROIS : Compte rendu de fin de forage

Le Titulaire adressera à l'Autorité Concédante dans un délai
maximum de trois (3) mois après l'arrêt d'un forage de
prospection, ou d'un forage isolé non compris dans l'un des
programmes d'ensemble visés à l'Article 54, un rapport
d'ensemble, dit "compte rendu de fin de forage”.

Le compte rendu de fin de forage comprendra

1. Une copie du profil complet dudit forage, donnant la
coupe des terrains traversés, les observations et
mesures faites pendant le forage, le plan des tubages
restant dans le puits, les fermetures d'eau effectuées
et le cas échéant, les diagraphies électriques et les
résultats des essais de mise en production.

71

2. Un rapport qui contiendra les renseignements
géophysiques et géologiques originaux, propriété du
Titulaire et provenant des études faites par lui en
Tunisie, se référant directement à la structure
géologique sur laquelle le forage est situé.
gi la structure en cause n'est pas définie avec
précision par les données acquises, les renseignements
ci-dessus se référeront directement à un carré dont le
centre est le forage en question, et dont les côtés
sont des segments orientés Nord-Sud et Est-Ouest,
mesurant dix kilomètres (10 Km) de longueur.

Après l'achèvement d'un forage de développement, le

Titulaire fournira seulement les renseignements

indiqués à l'alinéa (1) ci-dessus.

ARTICLE CINQUANTE-QUATRE : Dispositions particulières

applicables aux groupes de forage

d'étude ou de développement

Sont modifiées comme il est dit ci-après, les dispositions
des Articles 47, 48, 51, 52, 53 ci-dessus, pour ce qui
concerne les forages d'étude entrepris soit en série, soit
isolément, en vue d'obtenir seulement des renseignements
d'ordre géologique ou géophysique, ou encore pour ce qui
concerne les forages de développement entrepris en série
dans une même zone.

1. Avant le commencement des opérations de forage, le
Titulaire adressera à l'Autorité Concédante un rapport
d'implantation relatif au programme envisagé et
précisant les points suivants

72

a. l'objet recherché par le Titulaire dans cette
opération;

b. l'étendue et la situation de la région à l'intérieur
de laquelle il se propose de mener l'opération;

c. les emplacements approximatifs des forages
envisagés;

d. les profondeurs maxima et minima que les forages
pourraient atteindre;

e. les mesures que le Titulaire envisage de prendre au
cours de chaque forage pour résoudre les problèmes
posés par les nappes aquifères;

f. la description du ou des appareils de forage qui
seront employés;

g. les procédés que le Titulaire envisage, le cas
échéant pour l'emploi des tubages;

h. la façon dont le Titulaire se propose de rassembler,
préserver et mettre à la disposition de l'Autorité
Concédante et du service hydraulique les
renseignements d'ordre géologique et hydraulogique
qui pourront être cbtenus dans de telles opérations;

i. les procédés généraux que le Titulaire se propose
d'utiliser au moment de l'abandon de chaque forage,
afin de résoudre les problèmes posés par la
préservation des nappes d'hydrocarbures, de gaz ou
d'eau;

j. éventuellement, les procédés que le Titulaire compte
utiliser pour mettre en exploitation les forages de
développement.

Dans les trente (30) jours qui suivront la réception
dudit rapport, l'Autorité Concédante et le service
hydraulique devront communiquer au Titulaire leurs
observations et leurs recommandations au sujet des
propositions contenues dans le rapport sus-indiqué du

ER

Titulaire.
73

pendant l'exécution des travaux visés dans le programme

dont il est question ci-dessus, le Titulaire fournira

au moins, tous les mois, à l'Autorité Concédante et au

service hydraulique, le cas échéant, un rapport sur la

marche des travaux, exposant pour chaque forage

a. son emplacement exact, défini par ses coordonnées
géographiques;

b. sa profondeur totale;

les formations géologiques rencontrées;

a

les mesures prises pour protéger les couches
contenant de l'eau ou des hydrocarbures;
les mesures prises lors de l'abandon;

f. le cas échéant, la profondeur et la description des
couches contenant les hydrocarbures ;

g. s'il y à lieu, les résultats des essais faits sur
les nappes d'eau ou d'hydrocarbures.

Dans le cas des forages de développement, le Titulaire,
s'il entend faire un essai sur une nappe
d'hydrocarbures, en informera l'Autorité Concédante au
moins vingt quatre (24) heures avant le commencement de
l'essai, sauf circonstances particulières. Il agira de
même vis-à-vis du service hydraulique pour iles essais
projetés sur les nappes aquifères.

Après achèvement des travaux prévus au programme, un
compte rendu d'ensemble sera adressé tà l'Autorité
Concédante dans les conditions fixées à l'Article 53
ci-dessus. Ce compte rendu présentera une synthèse de
tous les résultats obtenus pour l'ensemble des forages
exécutés au titre du programme. Il rapportera, pour
chacun des forages qui dépassent une profondeur de
cinquante (50) mètres, les coupes et renseignements

visés à l'alinéa (a) du même Article 53. NT |
\ /
À
va
ue
V
74

Les renseignements prévus à l'alinéa (b) de l'Article
53 ne seront pas exigés pour les forages de
développement entrepris en exécution d'un programme
d'ensemble.

Les dispositions des Articles 49 et 50 seront
applicables aux forages visés au présent Article.
Toutefois, la constitution des collections visées à
l'Article 50 sera simplifiée au maximum, et limitée à
la conservation des échantillons nécessaires pour la
bonne interprétation des résultats des forages.

ARTICLE CINQUANTE-CINQ : Essais des forages

Si au cours d'un forage, le Titulaire juge nécessaire
d'effectuer un essai sur une couche de terrain qu'il
croit susceptible de produire des hydrocarbures, il en
avisera l'Autorité Concédante au moins vingt-quatre
(24) heures avant de commencer un tel essai. Le
Titulaire agira de même vis-à-vis du service
hydraulique pour les essais qu'il jugerait nécessaire
d'effectuer sur les couches présumées aquifères.

Le Titulaire n'aura pas contrevenu aux obligations
résultant pour lui du paragraphe précédent, si du fait
de circonstances imprévisibles et indépendantes de sa
volonté, ou du fait de l'absence où de l'éloignement du
représentant qualifié de l'Autorité Concédante ou du
service hydraulique, il n'avait pu aviser ce dernier
dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément
dans une couche de terrain présumé contenir de l'sau ou

N
75

des hydrocarbures, et nécessitant un essai immédiat, le
délai de préavis sera réduit à six (6) heures.

De même, le Titulaire pourra effectuer toutes
opérations ou essais nécessaires sans attendre
l'arrivée du représentant qualifié de l'Autorité
Concédante ou du service hydraulique, en cas d'urgence,
et lorsque l'observation stricte des délais de préavis
risquerait de compromettre la sécurité ou le succés du
forage en cours. Tel est le cas, notamment des essais
du type connu dans la profession sous le nom de "Drill
Stem Test".

Dans les cas exceptionnels visés au présent paragraphe,
le représentant qualifié du Titulaire devra s'efforcer
de prévenir immédiatement le représentant de l'Autorité
cConcédante ou du service hydraulique selon le cas, par
les moyens les plus rapides qui seraient à sa
disposition.

En outre, le Titulaire en adressera sous trois (3)
jours un compte rendu circonstancié à l'Autorité
Concédante justifiant en particulier les raisons qui
l'ont empêché d'observer les délais de préavis.

En dehors des exceptions prévues aux paragraphes 4, 5,
7 ci-après du présent article, l'initiative de décider
d'entreprendre ou de renouveler un essai appartiendra
au Titulaire.

Pendant l'exécution d'un forage, et à la demande du
représentant dûment qualifié du service intéressé, le
Titulaire sera tenu de faire l'essai de toute couche de
terrain susceptible de contenir des hydrocarbures ou de
l'eau, à la condition toutefois qu'un tel essai puisse

être exécuté

76

a. sans qu'il nuise à la marche normale des propres
travaux du Titulaire;

b. sans occasionner des dépenses anormales pour le
Titulaire;

c. sans compromettre les travaux ou le matériel, ni
mettre en danger le personnel du Titulaire.

Si le Titulaire se propose de boucher une partie
quelconque d'un "forage de prospection", et en même
temps qu'il adressera à l'Autorité Concédante l'avis
mentionné à l'Article 52 ci-dessus, il fera connaître
audit service, outre le procédé qu'il compte utiliser
pour boucher le forage ou la partie du forage, la
manière suivant laquelle il se propose d'essayer toute
couche intéressée par le plan de bouchage, et

susceptible de contenir des hydrocarbures.

a. dans le délai de soixante-douze (72) heures fixés à
l'Article 52, l'Autorité Concédante devra faire
connaître au Titulaire, en même temps que sa réponse
concernant le plan de bouchage, son avis sur les
essais proposés par le Titulaire; et s'il désire, ou
non, l'exécution d'essais autres que ceux envisagés
par le Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi
demandés par l'Autorité Concédante, dans la mesure
où ils s'avéreront réalisables du point de vue
technique.

Si l'un des essais prévus ci-dessus est considéré,
au moment de son exécution, comme non satisfaisant
par le représentant dûment qualifié de l'Autorité
Concédante, et si ce représentant le demande, ledit
essai, sauf impossibilité technique, sera prolongé
dans les limites raisonnables, ou immédiatement

&

recommencé.
77

Cependant, dans aucune circonstance, le Titulaire ne
sera tenu d'exécuter ou de tenter plus de trois (3)
fois l'essai en question, à moins qu'il n'y
consente.

Dans le cas où l'exécution, ou la répétition de l'un
des essais effectués comme il est dit à l'alinéa
précédent, sur la demande du représentant de
l'Autorité Concédante, et malgré l'avis contraire du
représentant du Titulaire, occasionnerait au
Titulaire une perte ou une dépense, une telle perte
ou dépense serait à la charge

- du Titulaire, si ledit essai révèle une découverte
commercialisable;

- de l'Autorité Concédante, si ledit essai ne
conduit pas à une découverte commercialisable.

Dans les quarante-huit (48) heures qui suivront
l'achèvement de l'ensemble des essais prévus au
présent paragraphe, l'Autorité Concédante donnera
par écrit au Titulaire son accord sur les résuitats
obtenus par lesdits essais. En même temps, elle
donnera son consentement, suivant le cas, soit à
l'abandon définitif du forage, soit à sa poursuite
et à son complet achèvement en vue de le transformer
en puits productif d'hydrocarbures.

Faute d'avoir donné un accord écrit dans le délai de
quarante-huit (48) heures gus-indiqué, l'Autorité
Concédante sera censée avoir accepté les décisions
prises par le Titulaire.

Dans le cas où l'on envisagerait d'abandonner 1e
forage et ou aucun essai n'aurait été demandé ni par

« \

78

l'Autorité Concédante ni par le Titulaire,
l'approbation, par l'Autorité Concédante d'un plan
de bouchage de forage, équivaut à la reconnaissance
formelle par l'Autorité Concédante du fait que le
forage n'a pas découvert des hydrocarbures en
quantité importante ou exploitable.

6. Lorsqu'au cours d'un "forage de développement", on

pourra légitimement supposer l'existence d'un gisement
d'hydrocarbures suffisamment important et non encore
reconnu, le Titulaire sera tenu, dans les cinq (5)
années qui suivront, de procéder à tous essais
techniquement utiles pour compléter la reconnaissance
de ce gisement.
A l'expiration de ce délai, l'Autorité Concédante
pourra, le cas échéant, faire jouer les dispositions
prévues aux alinéas (a) et (b) du paragraphe 5 du
présent Article.

ARTICLE CINQUANTE-SIX : Compte rendu trimestriel et

programme annuel

Le Titulaire sera tenu de fournir un compte rendu général de
son activité pendant le trimestre précédent.

Ce compte rendu indiquera les résultats obtenus pendant le
trimestre considéré, ainsi que les dépenses de prospection
ét d'exploitation engagées par le Titulaire. Une fois par
an, le Titulaire fera connaître, en outre, un programme
provisoire d'activité pour l'année suivante.

11 sera établi dans les formes qui seront concertées à
l'avance entre l'Autorité Concédante et le Titulaire.

VAR
55

géographiques et économiques les plus favorables
possibles.

b) Si les besoins permanents exprimés par le Titulaire
dépassent le débit de mille mètres cubes (1.000 m?)
par jour, l'Autorité Concédante ne peut, d'ores et
déjà, s'engager à autoriser le Titulaire à capter un
tel débit dans la zone couverte par le Permis minier
initial plus la bande frontière d'une profondeur de
cinquante kilomètres visés à l'alinéa précédent.
Dans cette hypothèse, les deux parties se
concerteront pour adopter toute mesure susceptible
de satisfaire les besoins légitimes du Titulaire,
compte tenu d'une part, des données fournies par
l'inventaire des ressources hydrauliques de la
Tunisie et d'autre part, de la politique générale
suivie par l'Autorité Concédante en matière
d'utilisation des ressources hydrauliques.

Le Titulaire s'engage à se soumettre à toutes les
règles et disciplines d'utilisation qui lui seraient
prescrites par l'Autorité Concédante en ce qui concerne
les eaux qu'il pourrait capter, et qui appartiendraient
à un système aquifère déjà catalogué et identifié par
l'inventaire des ressources hydrauliques de la Tunisie.
Si, par contre, les forages du Titulaire aboutissaient
à la découverte d'un système aquifère nouveau, non
encore catalogué ni identifié par l'inventaire des
ressources hydrauliques, n'ayant pas de communication
avec un autre système aquifère déjà reconnu, l'Autorité
Concédante réserve au Titulaire une priorité pour
l'attribution des autorisations ou des concessions de
captage dans ledit système.
56

Néanmoins, il est bien entendu que cette priorité ne
saurait faire obstacle à l'intérêt général, ni
s'étendre au-delà des besoins légitimes des
installations minières et des installations annexes du
Titulaire.

Avant l'abandon de tout forage de recherche,
l'Administration pourra décider du captage par le
Titulaire, de toute nappe jugée exploitable, étant
entendu que les dépenses engagées de ce chef seront à
la charge de l'Etat.

ARTICLE TRENTE-HUIT : Dispositions _ applicables aux voies

ferrées

Le Titulaire, pour la desserte de ses chantiers
miniers, de ses pipe-lines, de ses dépôts et de ses
postes d'embarquement, pourra aménager à ses frais des
embranchements particuliers de voies ferrées se
raccordant aux réseaux ferrés d'intérêt général.

Les projets d'exécution seront établis par le Titulaire
en se conformant aux conditions de sécurité et aux
conditions techniques imposées aux réseaux tunisiens
d'intérêt général. Ils seront approuvés par le
Ministère compétent après enquête parcellaire.

L'Autorité Concédante se réserve le droit de modifier
les tracés proposés par le Titulaire, pour tenir compte
des résultats donnés par l'enquête parcellaire et pour
raccorder au plus court, selon les règles de l'art, les
installations du Titulaire avec les réseaux d'intérêt
général.

\

L

U

ÿ
57

2. Si l'exploitation de l'embranchement particulier est
faite par le Titulaire, celui-ci se conformera aux
règles de sécurité qui sont appliquées aux réseaux
tunisiens d'intérêt général.

Les règlements d'exploitation seront approuvés par le
Ministère compétent.

3. L'Autorité Concédante se réserve le droit d'imposer que
l'exploitation de l'embranchement particulier soit
faite par un réseau d'intérêt général. Dans ce cas,
ledit réseau assumera la responsabilité et la charge de
l'entretien des voies de l'embranchement du Titulaire.

4. Le matériel roulant, notamment les wagons-citernes,
appartenant en propre au Titulaire, devra être d'un
modèle agréé par le service du contrôle des chemins de
fer.

Il sera entretenu, aux frais du Titulaire, par le
réseau d'intérêt général sur lequel il circule.

Les tarifs appliqués seront ceux du tarif commun en
vigueur sur les réseaux d'intérêt général.

11 est précisé que le pétrole brut transporté en
wagons-citernes appartenant au Titulaire bénéficiera du
tarif "pondéreux".

ARTICLE TRENTE-NEUF : Dispositions applicables aux
installations de chargement _et de

déchargement maritimes

1. Lorsque le Titulaire aura à résoudre un problème de
chargement ou de déchargement maritime, les parties
58

conviennent de se concerter pour arrêter d'un commun
accord les dispositions susceptibles de satisfaire les
besoins légitimes exprimés par le Titulaire.

Sauf cas exceptionnels, où la solution nettement la
plus économique serait d'aménager un tel poste de
chargement ou de déchargement en rade foraine, la
préférence sera donnée à toute solution comportant
l'utilisation d'un port ouvert au commerce.

Dans ce dernier cas, l'Autorité Concédante stipulant
tant en son nom propre qu'au nom de l'Office des Ports
Nationaux Tunisiens, s'engage à donner toute facilité
au Titulaire, dans les conditions prévues par la
législations générale sur la police des ports maritimes
et par les règlements particuliers des ports de
commerce de la Tunisie, et sur un pied d'égalité
vis-à-vis des autres exploitants de substances
minérales du second groupe, pour qu'il puisse disposer:

- des plans d'eau du domaine public des ports;

- d'un nombre adéquat de postes d'accostage
susceptibles de recevoir sur ducs d'Albe, les
navires-citernes usuels

- des terres-pleins du domaine public des ports
nécessaires à l'aménagement d'installations de
transit ou de stockage.

Les occupations du domaine public des ports seront
placées sous le régime des conventions dites "de taxe
No XIII". Les péages, droits et taxes de port frappant

le pétrole brut seront ceux applicables à la catégorie

"minerais et phosphates".

as
59

3. Si la solution adoptée est celle d'un poste de
chargement ou de déchargement en rade foraine, les
installations (y compris les pipe-lines flottants)
seront construites, balisées et exploitées par le
Titulaire et à ses frais sous le régime de
l'autorisation d'occupation temporaire du domaine
public maritime.

Les dispositions adoptées et les réglements
d'exploitation seront approuvés par le Ministère
compétent sur proposition du Titulaire.

La redevance d'occupation du domaine public maritime
pour les autorisations de l'espèce sera calculée et
liquidée suivant les modalités et les tarifs communs
appliqués par l'Office des Ports Nationaux Tunisiens
pour les conventions de taxe No XIII.

ARTICLE QUARANTE : Centrales thermiques

1. Les centrales thermiques brûlant du brut, du gaz ou les
sous-produits de l'extraction, ne sont pas considérées
comme des dépendances légales de l'entreprise, sauf si
elles alimentent exclusivement les propres chantiers du
Titulaire.

2. En tout état de cause, les centrales thermiques et les
réseaux de distribution d'énergie installés par le
Titulaire pour ses propres besoins seront assujettis à
toutes les règlementations et à tous les contrôles
appliqués aux installations de production et de

\

distribution d'énergies similaires.

60

3. Si le Titulaire a un excédent de puissance sur ses
besoins propres, ses centrales thermiques devront
alimenter en énergie les agglomérations voisines. En
outre, il devra prévoir la possibilité d'aménager, aux
frais de l'Autorité Concédante, un sur-équipement
plafonné à trente pour cent (30 %) de la puissance de
chaque centrale. Cette énergie sera vendue à son prix
de revient à un organisme de distribution désigné par
l'Autorité Concédante.

ARTICLE QUARANTE ET UN : Substances minérales autres que

celles du deuxième groupe

Si le Titulaire, à l'occasion de ses recherches ou de ses
exploitations d'hydrocarbures, était amené à extraire des
substances minérales autres que celles du deuxième groupe,
sans pouvoir séparer l'extraction des hydrocarbures,
l'Autorité Concédante et le Titulaire se concerteront pour
examiner si lesdites substances minérales doivent être
séparées et conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de
séparer et de conserver les substances autres que celles du
deuxième groupe si leur séparation et leur conservation
constituaient des opérations trop onéreuses ou trop
difficiles.

ARTICLE QUARANTE-DEUX : Installations diverses

Ne seront pas considérées comme dépendances légales de
l'entreprise du Titulaire

61

- les installations de traitement des hydrocarbures
liquides, solides ou gazeux, en particulier les
raffineries;

- les installations de toute nature produisant ou
transformant de l'énergie, dans la mesure où elles ne

sont pas destinées à l'usage exclusif du Titulaire;

- les installations de distribution au publie de
combustibles liquides ou gazeux.

Par contre, seront considérées comme des dépendances légales
de l'entreprise du Titulaire les installations de première
préparation des hydrocarbures extraits, aménagées par lui en
vue de permettre le transport et la commercialisation
desdits hydrocarbures et notamment, les installations de
"dégazolinage" des gaz bruts.

£
62

TITRE V

SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES

ARTICLE QUARANTE-TROIS : Documentation fournie au Titulaire
par l'Autorité Concédante

L'Autorité Concédante fournira au Titulaire la documentation
qui se trouvera en sa possession et concernant

- le cadastre et la topographie du pays;

- la géologie générale;

- l'hydrolcgie et l'inventaire des ressources
hydrauliques;

- les mines

Exception faite des renseignements ayant un caractère secret
du point de vue de la Défense Nationale, ou des
renseignements fournis par les prospecteurs ou industriels
privés à titre confidentiel et dont la divulgation à des
tiers ne peut être faite sans l'assentiment expresse des

intéressés.

ARTICLE QUARANTE-QUATRE : Contrôle technique

Le titulaire sera soumis à la surveillance de l'Autorité
Concédante suivant les dispositions prévues au Décret du ler
Janvier 1953 sur les Mines, (notamment son titre VIll)
complétées et précisées comme il est dit aux Articles 45 à
65 ci-après.

<
63

ARTICLE QUARANTE-CINQO : Application du Code des Eaux

Le Titulaire, tant pour ses travaux de recherche que pour
ses travaux d'exploitation, se conformera aux dispositions
de la législation tunisienne actuellement en vigueur
concernant les eaux du domaine public et précisées par les
dispositions du présent Cahier des Charges.

Les eaux qu'il pourrait découvrir au cours de ses travaux
restent classées dans le domaine public. Elles ne sont
susceptibles d'utilisation permanente, par lui, qu'en 5se

conformant à la procédure d'autorisation ou de concession
prévue au Code des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées
qui seront concertées avec le service hydraulique au
Ministère de l'Agriculture en vue de protéger les nappes

aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter
ou d'interdire tout forage si les dispositions prises ne
sont pas susceptibles d'assurer la conservation des nappes
artésiennes.

Le Titulaire sera tenu de communiquer au service hydraulique
tous les renseignements qu'il aura pu obtenir à l'occasion
de ses forages sur les nappes d'eau rencontrées par lui
(position, niveau statique, analyses, débit) dans les formes
que lui seront prescrites par le Bureau de l'Inventaire des
Ressources Hydrauliques.

LA

“

L
64

ARTICLE QUARANTE-SIX : Accès aux chantiers

L'Autorité Concédante pourra à tout moment, envoyer sur les
chantiers du Titulaire un agent qui aura libre accès à
toutes les installations et à leurs dépendances légales aux
seuls risques et frais de l'Autorité Concédante. Cet agent
pourra obtenir communication sur place, mais seulement
pendant les heures normales de travail, des pièces tenues
sur le chantier, énumérées au présent titre. Sur demande
écrite de l'Autorité Concédante, il pourra s'en faire
délivrer une copie certifiée conforme ou une photocopie.

Il pourra, dans les mêmes conditions, s'assurer du progrès
des travaux, procéder aux mesures et jaugeages des
hydrocarbures et, d'une façon générale, vérifier que les
droits et intérêts de l'Autorité Concédante sont
sauvegardés.

65

ARTICLE QUARANTE-SEPT : Obligation de rendre compte des
travaux

Le Titulaire adressera à l'Autorité Concédante, trente (30)
jours au moins avant le commencement des travaux
- le programme de prospection géophysique projeté, qui
doit comprendre une carte mettant en évidence le
carroyage à utiliser, ainsi que le nombre de kilomètres
à couvrir et la date approximative du commencement des
opérations
- une copie des films des profils sismiques dès que
possible;
- un rapport d'implantation concernant
soit un forage de prospection
soit un programme relatif à un ensemble de forages de
développement ;
soit un programme relatif à un ensemble de forages
d'études.

Le rapport d'implantation précisera

- les dispositions envisagées pour l'alimentation en eau;

- l'emplacement du où des forages projetés, défini par
ses coordonnées géographiques, avec extrait de carte
annexé;

- les objectifs recherchés par le forage, ou l'ensemble
des forages;

- les prévisions géologiques relatives aux terrains
traversés;

- le programme minimum des opérations de carottage et de
contrôle du ou des forages;

- la description sommaire du matériel employé;

- le programme envisagé pour les tubages;

- éventuellement les procédés que le Titulaire compte
utiliser pour mettre en exploitation le ou les forages.

/ \ À
À

ÿ
66

ARTICLE QUARANTE-HUIT : Carnet de forage

Le Titulaire fera tenir sur tout chantier de forage un

carnet paginé et paraphé, d'un modèle agréé par l'Autorité

Concédante, où seront notées au fur et à mesure des travaux,

sans blanc ni grattage, les conditions d'exécution de ces

travaux, en particulier

- la nature et le diamètre de l'outil;

- l'avancement du forage;

- les paramètres du forage;

- la nature et la durée des manoeuvres et opérations
spéciales tels que carottage, alésage, changement
d'outils, instrumentation;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de

l'Autorité Concédante.

ARTICLE QUARANTE-NEUF : Surveillance géologique des forages

Le Titulaire sera tenu de faire surveiller chacun de ses
forages par son service géologique dont la composition et la
mission seront portées à la connaissance de l'Autorité
Concédante.

ARTICLE CINQUANTE : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du
forage, prévues dans le rapport d'implantation visé à
l'Article 47 ci-dessus, le Titulaire devra faire
exécuter toutes mesures appropriées, chaque fois que

l'examen des déblais de forage, ou les mesures de

CR
67

contrôle du forage, laisseront présumer un changement
important dans la nature du terrain traversé.

Une collection de carottes et de déblais de forage
intéressants pour l'interprétation dudit forage sera
constituée par le Titulaire, et tenue par lui, en un
lieu convenu à l'avance, à la disposition des agents de
l'Autorité Concédante pour que ceux-ci puissent
l'examiner.

Le Titulaire aura le droit, par priorité, de prélever
sur les carottes et les déblais de forages les
échantillons dont il aura besoin pour effectuer, ou
faire effectuer, des analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement
ainsi opéré ne portera que sur une fraction de carottes
et déblais correspondant à une même caractéristique, de
telle manière que le reste de l'échantillon puisse
demeurer dans la collection et être examiné par les
agents de l'Autorité Concédante. A défaut et sauf
impossibilité l'échantillon unique ne sera prélevé
qu'après avoir été examiné par un représentant qualifié
de l'Autorité Concédante. Dans le cas où cet examen
préalable serait impossible, un compte rendu spécial en

sera fait à l'Autorité Concédante.

En outre, si l'échantillon unique n'a pas été détruit,
il sera réintégré dans la collection, par le Titulaire
ou par l'Autorité Concédante après avoir subi les
examens ou analyses. Le Titulaire conservera
soigneusement le reste des déblais et carottes pour que
l'Autorité Concédante puisse à son tour prélever des
échantillons pour sa collection et ses propres examens

N

#

(a

$
79

ARTICLE CINQUANTE-SEPT : Exploitation méthodique d'un
gisement

Toute exploitation régulière devra être conduite suivant un
plan méthodique s'appliquant à un gisement, ou à un ensemble
de gisements productifs.

Un mois au moins avant de commencer l'exploitation régulière
d'un gisement, le Titulaire devra porter à la connaissance
de l'Autorité Concédante le programme des dispositions
envisagées par lui pour cette exploitation.

Toutefois, certains forages pourront être préalablement mis
et maintenus en exploitation continue, en vue de réunir les
éléments d'appréciation jugés nécessaires pour
l'établissement du programme, ou en vue d'alimenter les
installations de forage; à moins que l'Autorité Concédante
n'estime que cette pratique risque de compromettre
l'exploitation ultérieure, notamment en provoquant des
appels d'eau et de gaz préjudiciables à une bonne
exploitation.

Dans les puits produisant des hydrocarbures liquides, les
pertes de gaz devront être aussi réduites que possible, dans
la mesure où le permettront les circonstances, et la
nécessité d'aboutir à une production efficiente et
économique pour les liquides. Dans les puits ne produisant
que du gaz, il est interdit de laisser ces puits débiter
hors du circuit d'utilisation, sauf pendant les opérations
de forage et de mise en production, et pendant les essais de
production.

Le programme d'exploitation énoncera, avec toutes les
précisions utiles, les méthodes choisies dans l'objet
d'assurer la récupération optimum des hydrocarbures contenus
dans les gisements, et notamment avec la meilleure
utilisation de l'énergie. \
80

Des dérogations à la règle ci-dessus pourront être accordées
par l'Autorité Concédante à la demande du Titulaire, si
celui-ci fait la preuve que des circonstances

exceptionnelles rendent son application impraticable.
Toute modification importante apportée aux dispositions du

programme primitif sera immédiatement portée à la
connaissance de l'Autorité Concédante.

ARTICLE CINQUANTE-HUIT : Contrôle des forages productifs

Le Titulaire disposera sur chaque forage, ou chaque groupe
de forages productifs, des appareils permettant de suivre
régulièrement, d'une manière non équivoque, et conforme aux
usages suivis par l'industrie du pétrole ou du gaz, les
conditions relatives à ses opérations de production, ainsi
que les variations de longue et de courte durée de ces

conditions.

Tous les documents concernant ces contrôles seront à la
disposition de l'Autorité Concédante. Sur demande de
celle-ci, le Titulaire lui en fournira des copies certifiées
conformes ou des photocopies.

ARTICLE CINQUANTE-NEUF : Reconnaissance et conservation des
gisements

Le Titulaire, en accord avec l'Autorité Concédante exécutera
les opérations, mesures ou essais nécessaires pour
reconnaître le gite et pour éviter dans la plus large mesure
du possible le gaspillage des ressources d'hydrocarbures.

(RE
81

Il tiendra à jour les relevés, diagrammes et cartes qui
seraient utiles pour cet objet.

Le Titulaire pourra être rappelé par l'Autorité Concédante à
l'observation des règles de l'art et en particulier, il sera
tenu de règler et éventuellement de réduire le débit des
forages, de façon que l'évolution régulière du réservoir du
gisement ne soit pas troublée.

ARTICLE SOIXANTE : Coordination des recherches et des

exploitations faites dans un même

gisement par plusieurs exploitants
différents

Si un même gisement s'étend sur les périmètres de plusieurs
concessions distinctes attribuées à des bénéficiaires
différents, le Titulaire s'engage à conduire ses recherches
et son exploitation sur la partie du gisement qui le

concerne en se conformant à un plan d'ensemble.
Ce plan sera établi dans les conditions définies ci-après

L'Autorité Concédante invitera chacun des Titulaires
intéressés par un même gisement à se concerter pour établir
un plan unique de recherches et d'exploitation applicable à
la totalité dudit gisement.

Ce plan précisera, en outre, si nécessaire, les bases
guivant lesquelles les hydrocarbures extraits seront
répartis entre les Titulaires.

Il précisera, le cas échéant, les modalités suivant
lesquelles sera désigné un "Comité de Coordination" chargé
de diriger les recherches et l'exploitation en commun.
82

L'Autorité Concédante pourra se faire représenter aux
séances dudit Comité,

À défaut d'un accord amiable entre les intéressés, intervenu
dans les  quatre-vingt-dix (90) jours à partir de
l'invitation faite par l'Autorité Concédante, ceux-ci seront
tenus de présenter à l'Autorité Concédante leurs plans
individuels de recherches ou d'exploitation.

L'Autorité Concédante proposera à la décision du Ministre
chargé de l'Energie un arbitrage portant sur le plan unique
de recherches ou d'exploitation, les bases de répartition
des hydrocarbures, et la création éventuelle d'un Comité de
Coordination.

Sauf s'il en résultait un préjudice grave pour l'un des
Titulaires intéressés, la décision arbitrale devra essayer
de se rapprocher le plus possible des proportions qui
seraient faites par un Titulaire (ou un groupe de
Titulaires), représentant au moins les trois-quarts C7
des intérêts en cause, en tenant compte notamment des
réserves en place.

L'appréciation des intérêts et des réserves en place sera
faite sur la base des données acquises concernant le
gisement au moment où sera rendue la décision arbitrale.

Le plan de coordination pourra être révisé à l'initiative de
l'une quelconque des parties intéressées, ou du Ministère
chargé de l'Energie si les progrès obtenus ultérieurement
dans la connaissance du gisement amenaient à modifier
l'appréciation des intérêts en présence et des réserves en
place.

Les intéressés seront tenus de se conformer aux décisions
arbitrales du Ministre chargé de l'Energie dès qu'elles leur

L

auront été notifiées.

;
83

ARTICLE SOIXANTE ET UN : Obligation générale de communiquer
les documents

Le Titulaire sera tenu de fournir à l'Autorité Concédante
sur sa demande, outre les documents énumérés au présent
Titre, les renseignements statistiques concernant
l'extraction, la préparation, et éventuellement, le stockage
et les mouvements des hydrocarbures extraits de 5ses
recherches et de ses exploitations, le personnel, les stocks
de matériel et de matières premières, les commandes et les
importations de matériel, ainsi que les copies certifiées
conformes (ou photocopies) des pièces telles que cartes,
plans, enregistrements, relevés, extraits de registre ou de
compte rendu, permettant de justifier les renseignements

fournis.

ARTICLE SOIXANTE-DEUX : Unités de mesures

Les renseignements, chiffres, relevés, cartes et plans,
seront fournis à l'Autorité Concédante en utilisant les
unités de mesures ou les échelles agréées par l'Autorité
Concédante.

Toutefois, à l'intérieur des services du Titulaire, le
système anglais de numération pourra être utilisé sous
réserve de donner les conversions correspondantes en système

métrique.

ARTICLE SOIXANTE-TROIS : Cartes et plans

Les cartes et plans seront fournis par le Titulaire en
utilisant les fonds de cartes ou de plans du service
topographique tunisien, ou en utilisant les fonds de cartes

ÿ
84

ou de plans établis par d'autres services topographiques
mais agrées par l'Autorité Concédante.

À défaut, et après que le Titulaire se soit concerté avec
l'Autorité Concédante et le service topographique, ils
pourront être établis par les soins et aux frais du
Titulaire, aux échelles et suivant les procédés qui
paraîtront les mieux adaptés à l'objet cherché.

Ils seront, dans tous les cas rattachés aux réseaux de
triangulation et de nivellement généraux de la Tunisie.

L'Autorité Concédante et le Titulaire se concerteront pour
déterminer dans quelles conditions ce dernier pourra
exécuter des travaux de levés de plans, cartographie,
bhotographies aériennes, restitutions photogrammétriques
etc, ce qui seraient nécessaires pour les besoins de ses
recherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des entrepreneurs
autres que le service topographique tunisien, le Titulaire
sera tenu d'assurer la liaison avec le service topographique
tunisien, de telle manière que les levés faits par ses
agents ou ses entrepreneurs, et leurs pièces minutes, soient
communiqués au service topographique tunisien, et puissent
être utilisés par ce dernier.

Le Titulaire remettra au service topographique tunisien deux
tirages des photos aériennes levées par lui, ou pour son
compte.

L'Autorité Concédante, s'engage, dans la limite des
restrictions et servitudes imposées par la Défense
Nationale, à donner au Titulaire toutes autorisations de
parcours et toutes autorisations de survol d'aéronefs, ou de
prises de vues aériennes, lui permettant F'ERÉCURE les

2

N
85

travaux topographiques en question.

ARTICLE SOIXANTE-QUATRE : Bornages, rattachement aux réseaux
du service topographique

Les zones couvertes par le Permis de recherches, ou par les
concessions seront délimitées à la demande du Titulaire et à
ses frais par le service topographique tunisien.

L'Autorité Concédante s'engage à mettre ce service à la
disposition du Titulaire pour tous les travaux
topographiques de délimitation et de bornage qui
paraîtraient nécessaires, suivant les tarifs en vigueur à
l'époque considérée,

Les coordonnées des sommets seront calculées dans le système
adopté par le service topographique tunisien pour la région

considérée.

La matérialisation du bornage des sommets sur le terrain ne
sera faite que si des contestations survenaient avec des
tiers. Dans ce cas, l'implantation des bornes sera confiée
au service topographique.

Dans le cas des zones situées sur le domaine public
maritime, la matérialisation des limites ne sera imposée
qu'autant qu'un tel bornage paraîtrait indispensable, et
dans la limite de la possibilité de réalisation d'un
balisage en mer.

ARTICLE SOIXANTE-CINQ : Caractère confidentiel des documen
fournis par le Titulaire

1. Sous les réserves énoncées ci-après, les documents
fournis par le Titulaire en application e la
D

4

K
86

législation minière et du présent Cahier des Charges
seront considérés comme confidentiels. Ils ne pourront
être communiqués à des tiers, ou publiés, sans
l'autorisation expresse du Titulaire. Cependant, tous
les renseignements relatifs aux puits situés sur les

surfaces abandonnées et notamment toutes les
diagraphies électriques, diagraphies neutron,
diagraphies soniques, prospection pendagemètre,

diagraphies de densité, et tous autres enregistrements
et prospections exécutés ou renseignements recueillis,
ne resteront confidentiels que pendant un délai de deux

(2) ans à compter de la date de l'abandon.

Toutefois, sont exceptés de la règle précédente

- les renseignements statistiques globaux, autres que
ceux concernant les contrats commerciaux du
Titulaire, tant à l'importation qu'à l'exportation;

- les documents concernant la géologie générale;

- les documents concernant l'inventaire des ressources
hydrauliques.

Ces derniers renseignements pourront être communiqués à
des tiers ou publiés par l'Autorité Concédante, ou par
le Service Hydraulique, sous la seule réserve que soit
indiqué le nom du Titulaire qui les a fournis.

Au cas où le Titulaire procèderait à l'abandon du
Permis tel que prévu par le Cahier des Charges, le
Titulaire sera tenu de fournir à l'Autorité Concédante
toutes les données de géophysique qu'il aura
recueillies ainsi que leurs interprétations.

87

ARTICLE SOIXANTE-SIX : Définition des forages d'études, de

prospection, d'appréciation et de
développement

Les termes "forages d'études", “forages de prospection",
“forages d'appréciation" et "forages de développement", tels
qu'ils apparaissent dans le présent Cahier des Charges, et
particulièrement aux Articles 49, 53, 54 et 55 ci-dessus,
doivent s'entendre dans le sens suivant

Forage d'études : tous les forages effectués dans un objet
de recherche géologique ou  géophysique, à main ou
mécaniquement, avec ou sans tubage, généralement en série,
mais pouvant aussi bien être isolés;

Forage de prospection : forages mécaniques effectués dans
l'objet de découvrir les hydrocarbures liquides ou du gaz;

Forage d'appréciation : forages effectués après une
découverte qui permettent de définir l'extension, la
continuité et l'exploitabilité d'un réservoir;

Forage de développement : tous les forages aménagés et/ou
effectués dans le but d'exploiter un réservoir identifié.
88

TITRE VI

PROLONGATION, EXPIRATION, RENONCIATION,
DECHEANCE DE LA CONCESSION

ARTICLE SOIXANTE-SEPT : Droit préférentiel du Titulaire en
cas de nouvelles concessions

À l'expiration d'une quelconque concession du Titulaire,
l'Autorité Concédante s'engage à donner au Titulaire un
droit préférentiel pour l'attribution éventuelle d'une
nouvelle concession sur la surface considérée aux clauses et
conditions qui pourront être fixées alors d'un commun
accord. Ce droit préférentiel comprend l'engagement de la
part de l'Autorité Concédante, de ne pas attribuer une
nouvelle concession à un tiers sans avoir préalablement
offert au Titulaire de la lui attribuer, aux mêmes clauses
et conditions que celles que l'Autorité Concédante sera
prête à consentir audit tiers. À cet effet, avant la fin de
la cinquième année précédant l'expiration de la concession,
l'Autorité Concédante décidera si elle désire attribuer une
nouvelle Concession sur la surface considérée, et notifiera
sa décision au Titulaire par lettre recommandée.

Si une nouvelle concession est attribuée au Titulaire, les
dispositions des Articles 70, 71, 73, 74 et 75 ci-dessous
pourront cesser d'être applicables en totalité ou
partiellement, conformément aux conditions qui seront
précisées dans la Convention et le Cahier des Charges
afférents à la nouvelle concession.
89

ARTICLE SOIXANTE-HUIT : Cbligation de posséder en propre et
de _ maintenir en bon état les

ouvrages revenant à l'Autorité
Concédante

Le Titulaire sera tenu de posséder en toute propriété et de
maintenir en bon état d'entretien les bâtiments, ouvrages,
machines, appareils et engins de toute nature qui doivent
faire gratuitement retour à l'Autorité Concédante à la fin
de la concession par application de l'Article 70 du présent
Cahier des Charges.

Il pourra à son choix, soit acquérir les terrains, soit les
prendre en location, soit les utiliser sous le régime de
l'occupation temporaire.

Les baux ou contrats relatifs à toutes les locations ou
occupations de terrains devront comporter une clause
réservant expressément à l'Autorité Concédante la faculté de
se substituer au Titulaire, soit en cas de renonciation ou
de déchéance de la concession, soit si l'expiration de la
concession doit survenir au cours de la durée du contrat. Il
en sera de même pour tous les contrats de fourniture
d'énergie ou d'eau, ou de transports spéciaux concernant les
hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au
présent Article seront dressés contradictoirement dans les
six (6) mois qui suivront la notification du refus de la
prolongation.

350

ARTICLE SOIXANTE-NEUF : Responsabilité de l'Autorité
Concédante vis-à-vis des tiers après

la reprise de la concession

L'Autorité Concédante sera responsable vis-à-vis des tiers
des indemnités ou réparations dues pour les dégats de
Surface se manifestant après qu'elle aura repris la
concession pour quelque cause que ce soit, sauf recours,
pour faute et négligence, pendant un délai de cinq (5) ans à
dater de la reprise, s'il y à lieu, contre le Titulaire, à
raison des travaux exécutés par lui. Il est toutefois
possible pour le Titulaire de S'assurer contre ces risques.
Les primes d'assurance y afférentes seront considérées comme
Charges déductibles au titre &u dernier exercice avant la
remise de la concession à l'Autorité Concédante.

ARTICLE SOIXANTE-DIX : Retour à l'Autorité Concédante des
installations du Titulaire en fin de

concession par arrivée au terme

Feront retour à l'Autorité Concédante à la fin de la
concession par arrivée au terme, les installations
limitativement énumérées ci-après, à condition qu'elles se
trouvent à l'intérieur du périmètre de la concession, et
qu'elles soient à cette époque indispensables à la marche
courante de cette concession

a. les terrains acquis par le Titulaire;

b. les droits à bail, ou occupation temporaire que détient
le Titulaire

c. les puits, sondages et tous travaux miniers établis à
demeure, les bâtiments industriels Correspondants;

d. les routes et pistes d'accès, les adductions d'eau (2
Compris les captages et les installations de pompage},

ÿ

Ê L

92

proportion des besoins respectifs du Titulaire et de
l'Autorité Concédante seront arrêtées d'un commun accord
avant leur remise à l'Autorité Concédante. En pareil cas,
l'astreinte visée à cet Article 72 ci-dessous n'aura d'effet
qu'à partir de la conclusion de cet accord.

Réciproquement, il en sera de même pour les installations du
Titulaire ne faisant Pas retour à l'Autorité Concédante et
dont l'usage serait indispensable à celle-ci pour la marche
courante de l'exploitation de la Concession reprise par
elle.

Les installations visées ci-dessus seront remises
gratuitement à l'Autorité Concédante dans l'état où elles se
trouveront le jour de l'expiration de la concession, si
elles ont été achetées ou aménagées avant la dixième (10e)
année qui précède le terme de la concession.

ARTICLE SOIXANTE ET ONZE : Retour _ à l'Autorité Concédante

des installations faites dans les
dix dernières années de la
concession

Les installations visées au Paragraphe 1 de l'Article 70 qui
auront pu être aménagées ou achetées par le Titulaire dans
les dix (10) dernières années de la concession pour
l'exploitation de cette Concession seront remises à
l'Autorité Concédante contre paiement de leur valeur estimée
à dire d'expert, dont la compétence est reconnue dans
l'industrie pétrolière et nommé conformément aux règlements
d'expertise technique du Centre International d'Expertise de
la Chambre de Commerce Internationale, ci-après désigné
"expert", compte tenu de l'état où elles se trouveront et
dans les conditions définies ci-après :

93

Pendant les dix (10) dernières années de la Concession, le
Titulaire ouvrira pour les travaux de premier établissement
exécutés par lui un "Registre Spécial" où seront portés ceux
de cès travaux dont il Pourra demander le rachat par
l'Autorité Concédante en fin de concession et à dire
d'expert, en application du premier alinéa du présent
Article.

Le Titulaire devra, avant le premier avril de chäque année,
Soumettre à l'Autorité Concédante le projet de tous les
travaux de premier établissement qu'il a l'intention
d'effectuer au cours de l'année suivante, et qu'il propose
de porter au Registre Spécial. L'Autorité Concédante aura
toutefois la faculté de prolonger au-delà du Premier avril
le délai imparti au Titulaire pour la présentation de ce
projet de travaux.

Faute par l'Autorité Concédante d'avoir fait connaître sa
décision dans un délai de quatre (4) mois, après réception
par elle du projet présenté par le Titulaire, l'admission
des travaux au Registre Spécial sera réputée agréée.

L'Autorité Concédante examinera dans quelle mesure les
travaux projetés constituent bien des travaux de premier
établissement, et s'ils présentent de l'intérêt pour
l'exploitation présente ou future.

Elle se réserve le droit de ne pas admettre les travaux
proposés par le Titulaire, où d'en réduire le programme, si
elle estime que la Proposition du Titulaire dépasse les
besoins de l'exploitation de la concession.

Elle notifiera sa décision au Titulaire. Celui-ci sera admis
à porter au Registre Spécial les travaux de premier
établissement tels qu'ils auront été définis par ladite
décision. U

94

Si le Titulaire exécute des travaux de premier établissement
non portés à la décision de l'Autorité Concédante mentionnée
au paragraphe 2 du présent Article, ou s'il exécute des
travaux plus importants que ceux définis par ladite
décision, il devra remettre lesdits travaux à l'Autorité
Concédante en fin de concession, mais sans pouvoir prétendre
à aucune indemnité pour la partie desdits travaux qui
excèderait le programme défini par l'Autorité Concédante
dans la décision susvisée.

Le paiement de l'indemnité fixée à dire d'expert sera dû par
l'Autorité Concédante au Titulaire à dater du premier jour
du deuxième mois qui suivra l'expiration de la concession,
sous peine d'intérêts moratoires calculés au taux légal, et
sans qu'il soit besoin d'une mise en demeure préalable.

ARTICLE SOIXANTE-DOUZE : Pénalité en cas de retard dans la

remise des installations

Dans les cas prévus aux Articles 70 et 71 ci-dessus, tout
retard résultant du fait du Titulaire dans la remise de tout
cu partie des installations revenant à l'Autorité Concédante
ouvrira à cette dernière le droit d'exiger du Titulaire le
paiement d'une astreinte égale à un pour cent (1 %) de la
valeur des installations non remises, par mois de retard, et
après une mise en demeure non suivie d'effet dans le délai
d'un mois.
35

ARTICLE SOIXANTE-TREIZE : Faculté de rachat des

installations non mentionnées _à

l'Article 70

En fin de concession, l'Autorité Concédante aura la faculté
de racheter pour son compte (ou, le cas échéant, pour le
compte d'un nouveau Titulaire de concession ou de Permis de
recherche qu'elle désignera) tout ou une partie des biens
énumérés ci-après, autres que ceux visés à l'Article 70

l'exploitation et l'évacuation des hydrocarbures extraits

a. les matières extraites, les &pprovisionnements, les
objets mobiliers et les immeubles äppartenant au
Titulaire;

b. les installations et l'outillage se rattachant à
l'exploitation, à la manutention et au stockage des
hydrocarbures bruts.

La décision de l'Autorité Concédante précisant les
installations visées ci-dessus et sur lesquelles
elle entend exercer la faculté de rachat devra être
notifiée par l'Autorité Concédante au Titulaire six
(6) mois au moins avant l'expiration de la
concession COrrespondante.
Toutefois, ne Pourront être rachetés les biens visés au
Paragraphe 1 du présent Article lorsqu'ils Sont, en totalité
ou en partie seulement, nécessaires au Titulaire pour lui
permettre de poursuivre son exploitation sur l'une de ces
Concessions qui ne serait Pas arrivés à expiration.
Dans ce cas, l'Autorité Concédante pourra requérir du
Titulaire, soit Pour son propre compte, soit pour le compte
du nouveau peérmissionnaire, ou concessionaire désigné par
elle, que les installations en cause soient mises à la
disposition du nouveau. concessionnaire ou du nouveau
détenteur de Permis, suivant les dispositions prévues au

Paragraphe 2 de l'Article 70 ci-dessus. J 5 N
|
et 4

Le
96

Le prix de rachat sera fixé à dire d'expert. Ce prix devra
être payé au Titulaire dans les deux (2) mois qui suivront
l'expiration de la concession, sous peine d'intérêts
moratoires calculés au taux légal, et sans qu'il soit besoin
d'une mise en demeure préalable.

ARTICLE SOIXANTE-QUATORZE : Exécution des travaux

d'entretien _ des installations
faisant retour à l'Autorité

Concédante

Jusqu'à l'expiration de la Concession, le Titulaire sera
ten d'exécuter, conformément à la règlemenration technique
en vigueur où à défaut d'une règlementation appropriée
suivant les saines Pratiques admises dans l'industrie
pétrolière et gazière internationale, les travaux
d'entretien ordinaire de ses installations pétrolières et
des dépendances légales, et, en particulier, les travaux
d'entretien des puits existants et de leurs installations de
pompage ou de contrôle,

À däter de la dixième (10e) année qui Précèdera le terme de
la concession, le Ministère chargé de l'Energie Pourra, le
Titulaire entendu, prescrire à celui-ci tous travaux
d'entretien ordinaire qui seraient nécessaires POUr assurer
la marche courante de l'entreprise et la conservation des
installations faisant retour gratuit à l'Autorité Concédante
en fin de concession.

Le Ministre chargé de l'Energie, après mise en demeure non
suivie d'effet, Pourra ordonner l'exécution d'office aux
frais du Titulaire des travaux d'entretien prescrits par
lui.

97

ARTICLE SOIXANTE-QUINZE : Travaux de _préparation de

l'exploitation future

À dater de la cinquième (5e) année précédant le terme de la
concession, le Titulaire sera tenu d'exécuter aux frais,
risques et périls de l'Autorité Concédante, les travaux que
celle-ci jugerait nécessaires à la préparation et à
l'aménagement de l'exploitation future.

À cet effet, le Ministre chargé de l'Energie remettra au
Titulaire, avant le ler Mai de Chaque année, le programme
des travaux qu'il sera tenu d'exécuter pour le compte de
l'Autorité Concédante dans le cours de l'année suivante.

Les programmes seront conçus de manière à ne pas mettre le
Titulaire dans l'impossibilité de réaliser, pour chacune des
cing (5) années de la dernière période, une extraction au
moins égale à la moyenne des cinq (5) années de la période
quinquennale précédente, diminuée de dix pour cent (10 %).

Les travaux seront exécutés suivant les devis et
dispositions approuvés par le Ministre chargé de l'Energie,
le Titulaire entendu, conformément aux pratiques de
l'Industrie Pétrolière Internationale et aux clauses et
conditions générales en vigueur, applicables aux travaux de
l'espèce.

La procédure appliquée en ce qui concerne le règlement des
sommes dues au Titulaire pour les travaux visés au
paragraphe 1 du présent Article, sera celle fixée par
l'Article 17 ci-dessus. Les paiements auront lieu sur
présentation de décomptes mensuels. Ils seront effectués
dans les deux (2) mois qui suivront l'acceptation du
décompte, sous peine d'intérêts moratoires calculés au taux

98

d'escompte de la Banque Centrale de Tunisie.

Si les ouvrages exécutés par le Titulaire en application du
présent Article sont productifs, l'Autorité Concédante
pourra prescrire, le Titulaire entendu

- soit, si la chose est possible, leur fermeture momentanée,
partielle ou totale; toutes mesures conservatoires
d'entretien en bon état étant dues et faites par le
Titulaire aux frais de l'Autorité Concédante;

- soit, leur mise en exploitation, à rendement réduit ou
normal.

Dans ce dernier cas, les Sydrocarkbures sur ntaires

provenant de l'exploitation desdits ouvrages appartiendront
à l'Autorité Concédante, sous réserve que celle-ci rembourse
au Titulaire en ce qui les concerne, les frais
d'exploitation calculés comme il est dit à l'Article 17

ci-dessus.

ARTICLE SOIXANTE-SEIZE : Renonciation à la concession

Si le Titulaire veut exercer son droit de renoncer à la
totalité ou à une partie seulement de l'une de ses
concessions, les droits respectifs de l'Autorité Concédante
et du Titulaire seront réglés suivant la procédure prévue
par le Décret du ler Janvier 1953 sur les Mines et notamment
par ses Articles 65 et 66 suivant les dispositions spéciales
prévues au présent Article.

Contrairement aux dispositions de l'avant dernier alinéa de
l'Article 66 susvisé du Décret du ler Janvier 1953 sur les
Mines, une demande de renonciation partielle ne pourra être
refusée. Il est entendu toutefois que les obligations

(Ÿ w \
99

résultant du présent Cahier des Charges, seront reportées
intégralement sur le reste de la concession,

-- 1} Renonciation avant la vingtième (20e) année de la
concession:

Si le Titulaire veut renoncer à la totalité ou à une
partie de l'une de ses concessions dans les vingt (20)
premières années à partir de 1' institution de celle- ci,

l'Autorité Concédante aura la faculté d' acheter, sous
les réserves prévues au Paragraphe 2 de l'Article 70, à
dire d'expert, tout ou la partie de la concession cbjet
— de la renonciation, et qui sera à cette époque
indispensable à la marche courante de l'exploitation de
Cette concession ou partie de concession.

Cette faculté s'étendra au matériel et aux
installations qui, bien que situés à l'extérieur de
cette concession ou partie de concession, sont
indispensables à son exploitation et à cette
exploitation seulement.

Le Titulaire devra joindre à sa demande de renonciation
_ la liste du matériel et des installations susvisés.

L'Autorité Concédante fera connaître dans les six (6)
mois au Titulaire ce qu'elle entend acheter.

À défaut, elle sera censée renoncer à la faculté
d'achat qui lui est donnée ci-dessus.

TT Le Titulaire pourra, à l' expiration de ce délai,
disposer librement du matériel et des installations que
— l'Autorité Concédante ne voudrait pas acquérir,

2) Renonciation après les vingt (20) premières années de
la concession
Lorsque la renonciation est demandée après les vingt.

| CAR
100

(20) premières années de la concession, les droits
respectifs de l'Autorité Concédante et du Titulaire
seront réglés conformément aux dispositions des
Articles 69, 70 et 72 du présent Cahier des Charges,
visant le cas d'expiration normale de la concession.

Toutefois, par dérogation aux dispositions prévues à
l'Article 71 ci-dessus, aucune indemnité ne sera dûe
dans ce cas au Titulaire pour la reprise des ouvrages
exécutés par lui dans les dix (10) années qui ont
précédé la renonciation.

ARTICLE SOIXANTE DIX-SEPT : Cas de déchéance

Outre les cas de déchéance prévus dans les Articles 68 et 69

{2 premiers alinéas) et 86 (premier alinéa) du Décret du ler

Janvier 1953 sur les Mines, la déchéance de la concession ne

pourra être prononcée à l'encontre d'un co-Titulaire que si

celui-ci

- refuse d'effectuer, ou, par suite de négligences graves
et répétées, n'effectue pas les travaux visés aux
Articles 17, 74 et 75 du présent Cahier des Charges, si
leurs dispositions devaient être appliquées;

- contrevient aux dispositions des Articles 16 et 90
dudit Cahier des Charges;

- ne paie pas à l'Autorité Concédante les redevances
stipulées au Titre III du présent Cahier des Charges,
dans les conditions qui y sont prévues;

- effectue des manquements graves et systématiques aux
obligations qui lui sont imposées par le Titre V du
présent Cahier des Charges.

La déchéance prononcée pourra porter sur la totalité ou sur

une partie seulement de la concession en cause, au choix de

l'Autorité Concédante. :

101

Si l'un des cas de déchéance survient, le Ministre chargé de
l'Energie notifiera au co-Titulaire une mise en demeure de
régulariser sa situation dans un délai qui ne pourra être

inférieur à six (6) mois.

Si le co-Titulaire en cause n'a pas régularisé sa situation
dans le délai imparti, ou s'il n'a pas fourni une
justification satisfaisante de sa situation, la déchéance
pourra être prononcée, par Arrêté du Ministre chargé de
l'Energie sur avis conforme du Conseil des Ministres. Cet
Arrêté sera publié au Journal Officiel de la République
Tunisienne.

La publication de l'Arrêté de déchéance aura pour effet de
transférer à l'Autorité Concédante la part du Co-Titulaire
en cause dans la propriété de la concession. Il sera alors
fait application à son égard des dispositions prévues au
présent Cahier des Charges, notamment celles des Articles 70
et 71, pour le cas de l'expiration normale de la concession.

102

TITRE VII

CLAUSES ECONOMIQUES

ARTICLE SOIXANTE-DIX-HUIT: Réserves des hydrocarbures pour

les besoins de l'économie

tunisienne

L'Autorité Concédante aura le droit d'acheter par
priorité une part de la production de pétrole brut
extrait par le Co-Titulaire de ses concessions en
Tunisie, jusqu'à concurrence de vingt pour cent (20%
de cette production, pour couvrir les besoins de la
consommation intérieure tunisienne, quel que soit 1

dévelcprement vltérieur de l'économie du pays. Le prix

pratiqué pour de telles ventes sera le prix réel comme
décrit à l'Article 80 obtenu par le Co-Titulaire à
l'occasion de ses autres ventes à l'exportation et
diminué de dix pour cent (10%).

Si le Co-Titulaire produit plusieurs qualités de
pétrole brut, le droit d'achat portera sur chacune de
ces qualités, sans pouvoir excéder au maximum vingt
pour cent (20%) de l'une d'entre elles.

Pour l'exécution des obligations stipulées par le
présent Article, le Co-Titulaire sera placé sur un pied
d'égalité vis-à-vis des autres producteurs de
substances minérales du second groupe en Tunisie, de
manière à n'intervenir que proportionnellement à sa
quote-part de la production globale de la Tunisie,

Cette obligation du Co-Titulaire de fournir une part de

103

sa production jusqu'à concurrence de vingt pour cent
(20%) sera indépendante de la Redevance proportionnelle
visée aux Articles 22 à 28 du présent Cahier des
Charges.

d. Les dispositions du paragraphe 4 de l'Article 26

ci-dessus sont applicables en ce qui concerne le
stockage du pétrole brut.
Il est entendu, toutefois, que la capacité de stockage
à fournir par le Co-Titulaire pour le brut
correspondant à la redevance proportionnelle et pour
celui vendu à l'Autorité Concédante en application du
présent Article ne devra pas exéder trente mille mètres
cubes (30.000 m3).

La livraison pourra être effectuée sous forme ce produits
finis au choix du Co-Titulaire. Dans le cas de produits
finis obtenus par raffinage effectué en Tunisie, la
livraison sera faite à l'Autorité Concédante à la sortie de
la raffinerie.

La qualité et les proportions relatives des produits
raffinés à livrer seront déterminées en fonction des
résultats que donneraient les hydrocarbures bruts du
Co-Titulaire s'ils étaient traités dans une raffinerie
tunisienne ou, à défaut, dans une raffinerie du littoral de
l'Europe.

Les prix seront déterminés par référence à ceux des produits
de même nature qui seraient importés en Tunisie dans des
conditions normales, réduits d'un montant calculé de manière
à correspondre à une réduction de dix pour cent (10%) de la
valeur du pétrole brut à partir duquel, ils auront été

raffinés, valeur calculée elle-même, comme il est dit au
104

paragraphe (a) ci-dessus.

Toutefois cette réduction ne s'appliquera pas pour ceux de
ces produits destinés à l'exportation. L'Autorité Concédante
s'engage à donner toutes facilités afin de permettre au
Co-Titulaire de créer une raffinerie dont les produits
seront destinés à l'exportation et/ou une usine de
liquéfaction de gaz naturel et/ou des usines de pétrochimie
traitant des hydrocarbures ou leurs dérivés.

Si l'Autorité Concédante fait jouer son droit prioritaire
d'achat le Co-Titulaire sera tenu de lui assurer les
livraisons, correspondant aux conditions contenues dans la
notification. Les livraisons ainsi réalisées seront
considérées, notamment en ce qui concerne la procédure de
change, comme étant des ventes locales et sont payées en

Dinars Tunisiens.

ARTICLE SOIXANTE-DIX-NEUF: Utilisation du gaz

1. Aux fins de l'application du présent Cahier des
Charges, le gaz naturel désigne un mélange
d'hydrocarbures existant dans le réservoir à l'état
gazeux ou en solution dans le pétrole aux conditions du
réservoir. Le gaz naturel comprend le gaz associé au
pétrole, le gaz dissous dans le pétrole et le gaz non
associé au pétrole.

On entend par gaz commercial, un gaz naturel duquel les
liquides et éventuellement des gaz qui ne sont pas des
hydrocarbures ont été extraits, en vue de le rendre
propre à la consommation suivant des spécifications
convenues entre le vendeur et l'acheteur du gaz
commercial ét conformément à la règlementation en

105

vigueur.

Si du gaz est découvert ou produit suite à des

opérations pétrolières, Le Titulaire peut :

a. utiliser ledit gaz naturel comme carburant pour
ses opérations pétrolières et/ou

b. injecter ledit gaz dans des réservoirs pour
maintenir la pression et/ou

€. utiliser ledit gaz pour toute autre opération sur
le champ pétrolier en accord avec les règles de
prudence en vigueur sur les champs pétroliers.

Au cas où la quantité de gaz naturel découvert ou
produit, suite aux opérations pétrolières, exèderait
les besoins du Titulaire en ce qui concerne (a), (b},
et (c) ci-dessus, le Titulaire devra satisfaire les
besoins du marché local et ensuite pourra l'exporter
soit en état, soit aprés transformation en produits
dérivés.

Le gaz naturel d'origire nationale bénéficie sur le
marché local d'un accès pricritaire.

Toute production de gaz naturel provenant d'un gisement
national est assurée de son écoulement sur le marché
local dans toute la mesure où la demande intérieure le
permet.

Tout accroissement de la demande intérieure pouvant
être économiquement satisfait à partir de gaz naturel
est réservé par ordre de priorité aux sources
suivantes:

2 K \
106

Production des titulaires déjà établis et liés avec
l'Autorité Concédante par un programme et des
engagements réciproques de production/écoulement.

Production des nouveaux gisements. Pour la
détermination de la priorité d'accés au marché local,
la date de notification ferme de l'évaluation de la
découverte prévue par l'Article 18 du présent Cahier
des Charges, fait foi, dans la limite des quantités
ainsi notifiées.

En cas de découvertes simultanées, les débouchés
disponibles sont partagés entre les requérants au
prorata des réserves récupérables telles que notifiées
à l'Autorité Concédante, sauf désistement de l'un des
deux requérants au profit de l'autre. Le Titulaire qui
s'est désisté bénéficie de nouveau d'un tour de faveur
sur tout nouveau requérant.

Au cas où une étude de marché effectuée par le
Titulaire révèlerait que la fourniture d'excédant de
gaz associé ou gaz dissout à un marché local ou
d'exportation n'est pas rentable, le Titulaire en
informera l'Autorité Concédante et pronosera ce gaz à
l'Autorité Concédante au point de production où dans la
proximité immédiate du point de production à un prix
assurant à chacun des Co-Titulaires une marge
bénéficiaire raisonnable.

Dans les quatre-vingt-dix (90) jours qui suivent ladite
notification l'Autorité Concédante fera savoir au
Titulaire si elle a l'intention ou non d'acheter
l'éxcédent de gaz. Au cas et dans la mesure où
l'Autorité Concédante n'accepterait pas d'acheter le
107

gaz au prix proposé, elle donnera au Titulaire
l'autorisation de brûler le gaz.

Toutefois, si l'Autorité Concédante notifie au
Titulaire son intention de récupérer ce gaz, à ses
frais et risques, le Titulaire sera tenu de lui livrer
gratuitement ledit gaz.

En cas d'accord entre l'Autorité Concédante et le
Titulaire pour le développement d'une découverte
destinée totalement ou en partie au marché local, un
contrat de fourniture est conclu, sous l'égide de
l'Autorité Concédante entre le Titulaire et l'organisme
chargé de la distribution du gaz en Tunisie désigné par
l'Autorité Concédante.

Le paiement des livraisons de gaz au marché local sera
fait en Dinars Tunisie ; et en devises dans des

proportions qui seront fi-£es dans les contrats d'achat

et de vente conclus entre le Titulaire et l'organisme
chargé de la distribution du gaz en Tunisie.

Pour les besoins du marché local, l'Autorité Concédante
garantit au Titulaire l'écoulement du gaz commercial à
un prix équivalent à quatre-vingt-cing pour cent (85%)
du prix international d'exportation F.0.B. dans les
ports méditerranéens relatif au fuel oil à haute teneur
en soufre de la qualité combustible. Ledit prix est
déterminé à pouvoir calorifique égal, pour un gaz
commercial rendu au point d'entrée du réseau principal
de transport du gaz. En cas de cession du gaz en un
point de livraison en amont, le prix de cession est
ajusté en conséquence.

La garantie de prix ainsi est valable pour
l'utilisation du gaz en tant que combustible. Pour son

PT
108

utilisation comme matière première, le prix est défini
d'un commun accord entre l'Autorité Concédante et le
Titulaire de manière à assurer à ce dernier une juste
rémunération tout en respectant les contraintes

économiques propres à l'industrie utilisatrice. Le
titulaire peut demander à l'Autorité Concédante la
fixation de ce prix préalablement à l'appréciation et

au développement de la découverte,

Le Titulaire a la libre disposition de la part du gaz
naturel qui lui revient aprés satisfaction des besoins
mentionnés au paragraphe 2 et du marché local,
notamment en vue de l'exportation en l'état ou aprés
transformation en produits dérivés. Le Titulaire peut
entreprendre un projet d'exportation isolé relatif à un
gisement de gaz, regrouper dans un projet intégré
l'ensemble de ses gisements de gaz destinés à
l'exportation, ou bien se regrouper avec d'autres
titulaires pour entreprendre un projet commun de gaz.

Sous réserve de la compatibilité des gaz, l'Autorité
Concédante s'engage à ouvrir au Titulaire l'accès de
toute infrastructure de transport ou de traitement de
gaz propriété de l'Etat Tunisien ou d'une entreprise
publique tunisiennne en contrepartie d'une rémunération
raisonnable lorsque ces ouvrages comportent une
capacité disponible ou lorsqu'une extension de la
capacité desdits ouvrages peut être réalisée au moyen
de modifications ou de renforcements mineurs.

L'Autorité Concédante s'efforce, à l'occasion de
l'octroi des autorisations pour la construction,
l'exploitation ou le développement d'ouvrages pour le
109

transport ou le traitement de gaz, de favoriser la
réalisation d'ouvrages communs et l'accès du Titulaire
pour l'exportation de son gaz à des ouvrages réalisés
avant la mise en production de sa concession et ce à
des conditions raisonnables.

Le Titulaire disposant d'un ouvrage existant ou
postulant pour la réalisation d'un nouveau, ne peut
refuser l'accès à son ouvrage, d'un ou plusieurs autres
titulaires désignés par l'Autorité Concédante. Le
Titulaire peut dans ce cas opter soit pour une
association des nouveaux venus au projet et une
participation aux dépenses d'investissement et
d'exploitation, soit pour une rémunération de sa

rréestation FOUVranE ses dépenses et une marce

raisonnable fixée, si besoin est, sur arbitrage Ge
l'Autorité Concédante.

Le Titulaire a le droit d'extraire les produits dérivés
du gaz ou associés au gaz tels que la gazoline et le
gaz de pétrole liquéfié, laquelle extraction doit être
toutefois compatible avec les exigences légitimes de
l'acheteur du gaz en matière de continuité de la
fourniture et des spécifications du gaz commercial.

La gazoline est considérée comme un hydrocarbure
liquide et peut être mélangée au pétrole brut, sauf
interdiction motivée de l'Autorité Concédante.

Le gaz de pétrole liquéfié "GPL" sera considéré comme
un hydrocarbure liquide et, peut être écoulé sur le
marché local. Le prix de cession du GPL rendu au port
tunisien le plus proche est égal au prix international

110

pratiqué en méditerranée pour exportation F.0.B. En cas
de livraison en amont, le prix de cession est ajusté en
conséquence.

Au cas où le Titulaire ne prévoit pas dans son plan de
développement visé à l'Article 14 du présent Cahier des
Charges, la valorisation du gaz associé et du gaz
dissous, l'Autorité  Concédante peut demander au
Titulaire de lui céder gratuitement ce gaz, à la sortie
de la station de séparation et du traitement des
hydrocarbures, sans investissement supplémentaire pour
le Titulaire, L'Autorité Concédante peut demander au
Titulaire de prévoir dans ses installations certains
équipements pour lui permettre la récupération du gaz,
les coûts et dépenses Correspondants sont à la charos
de l'Autorité Concédante.

Si le Titulaire a prévu dans son plan de développement,
tel que visé à l'Article 14 du présent Cahier des
Charges, la valorisation du gaz associé et du gaz
dissous et que hormis le cas de force majeure ét
contrairement au calendrier de réalisation prévu à
l'Article 14 du présent Cahier des Charges les travaux
correspondants n'avaient pas été commencés dans un
délai de deux ans à compter de la date prévue dans
ledit calendrier de réalisation, l'Autorité Concédante
peut demander au Titulaire de céder gratuitement ce
gaz. Les éventuels aménagements à apporter aux
installations du Titulaire sont à la charge de
l'Autorité Concédante.

Le Titulaire pourra à tout moment renoncer aux
obligations mises à sa charge par le paragraphe 4 du
présent article et ce conformément aux dispositions de
l'Article 18.5.
111

ARTICLE QUATRE-VINGT : Prix de vente des hydrocarbures bruts
liquides

En tout état de cause, le Co-Titulaire sera tenu à un prix
de vente pour les hydrocarbures liquides bruts extraits par
lui, qui ne sera pas inférieur au "prix de vente normal"
défini ci-aprés, tout en lui permettant de trouver un
débouché pour la totalité de sa production.

Le "prix de vente normal" d'un hydrocarbure liquide brut au
sens du présent Cahier des Charges sera celui qui, compte
tenu des autres facteurs entrant en ligne de compte tels que
les assurances et le frêt, donnera, sur les marchés qui
constituent un débouché normal pour la production
tunisienne, un prix comparable à celui obtenu à partir des
bruts d'autres Provénances et de qualité comparable
concourant également au ravitaillement normal des mêmes
marchés.

Les cours pris pour ce dernier mode de calcul seront les
Cours mondiaux normalement pratiqués dans les transactions
commerciales régulières, en éliminant celles de ces
transactions qui auraient le caractère de ventes
accidentelles et non représentatives.
112

TITRE VIII

DISPOSITIONS DIVERSES

ARTICLE QUATRE-VINGT-UN: Election de domicile

Le Co-Titulaire est tenu de faire élection de demicile en
Tunisie. Faute par lui d'avoir un domicile connu en Tunisie,
les notifications seront valablement faites au siège du
Gouvernorat de Tunis.

ARTICLE QUATRE-VINGT-DEUX: Hygiène publique

Le Titulaire est tenu de se soumettre à toutes les mesures
d'hygiène édictées par la législation et la règlementation
en vigueur en Tunisie,

Notamment, il devra assujettir ses chantiers à la
surveillance permanente des agents et des médecins des
Services de la Santé Publique, et y appliquer toutes les
mesures de protection qui lui seraient prescrites contre les
épidémies.

ARTICLE QUATRE-VINGT-TROIS: Législation de travail

Le Titulaire est tenu de se soumettre à toutes les
prescriptions de la législation et de la règlementation en
vigueur en Tunisie en ce qui concerne le travail et la
prévoyance sociale.
113

ARTICLE QUATRE-VINGT-QUATRE: Nationalité du personnel,

Le personnel sera dans la mesure du possible recruté parmi
les ressortissants de la République Tunisienne; toutefois,
le Titulaire pourra employer des ressortissants de tous
autres pays dans la mesure où il ne trouverait pas parmi les
ressortissants de la République Tunisienne du personnel
ayant l'expérience et les qualifications nécessaires.

ARTICLE QUATRE-VINGT-CINQ: Formation de techniciens en
matière de recherche

d'hydrocarbures

Le Titulaire s'engage à faciliter, dans la plus large mesure
compatible avec la bonne marche de ses travaux, la formation
en Tunisie du personnel technique et de main-d'oeuvre
spécialisée en matière d'activités pétrolières.

À cette fin, et dans les conditions qui seront fixées d'un
commun accord entre le Titulaire et l'Autorité Concédante,
le titulaire organisera, chaque fois que ses travaux
d'exploitation le rendront possible, des cours et stages
dans des centres de formation professionnelle correspondant
aux diverses techniques qu'il mettra en oeuvre sur ses
chantiers.

ARTICLE QUATRE-VINGT-SIX : Admission et circulation du

personnel étranger

Sauf restrictions qui seraient nécessaires du point de vue
de la Sécurité du Territoire ou de la Défense Nationale,
compte tenu de l'engagement qui fait l' objet de l'Article 85

TRE
114

ci-dessus, et dans le cadre de la règlementation applicable
aux travailleurs étrangers. L'Autorité Concédante facilitera
l'admission en Tunisie, et la libre circulation sur le
Territoire tunisien du personnel et de la main d'oeuvre
qualifiée de nationalité étrangère dont il pourrait avoir
besoin pour la bonne marche de ses travaux, et qu'il aurait
recruté en toute considération des dispositions de l'Article
84.

ARTICLE QUATRE-VINGT-SEPT: Recours aux offices publics de
placement

Le Titulaire sera tenu de s'adresser aux bureaux de

placement et aux autorités locales pour l'embauche de la

main-d'oeuvre non spécialisée ou de la main d'oeuvre

qualifiée susceptible d'être recrutée en Tunisie.

Il sera tenu d'admettre des candidatures qualifiées

présentées par lesdits bureaux, ou lesdites autorités

locales dans la limite ci-aprés de l'effectif total embauché

par lui:

- Cadres: trente pour cent (30%) au moins;

- Ouvriers spécialisés: soixante pour cent (60%) au
moins;

- Manoeuvres: cent pour cent (100%)

ARTICLE QUATRE-VINGT-HUIT: Matériel et entreprises
Le Titulaire devra utiliser, dans la plus large mesure
compatible avec la bonne marche de ses travaux, et pour

autant que les prix, qualités et délais de livraison

demeureront comparables:
115

- du matériel, ou des matériaux produits en Tunisie;
- les services d'entreprises ou sous-traitants de
nationalité tunisienne.

ARTICLE QUATRE-VINGT-NEUF: Représentant agréé du Titulaire

Dans chaque centre d'opérations important, et au moins dans
chaque Gouvernorat interessé le Titulaire devra désigner un
représentant de nationalité tunisienne agréé par l'Autorité
Concédante.

Ce représentant sera habilité à recevoir toute notification
qui serait faite au nom de l'Autorité Concédante, par les
agents du Ministère chargé de l'Energie, ou par les
autorités locales ét concernant le centre d'opérations dor.-

il est chargé.

Il sera habilité à prendre les mesures d'exécution qui
seraient de sa compétence, suivant une consigne
préalablement concertée entre l'Autorité Concédante et le
Titulaire.

ARTICLE QUATRE-VINGT-DIX: Défense Nationale et Sécurité du
Territoire

Le Titulaire sera tenu de se soumettre aux mesures générales
prises par les autorités civiles ou militaires et pour des
raisons concernant la Défense Nationale ou la Sécurité du
Territoire de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre
l'application de certaines clauses du présent Cahier des

Si
116

Charges et de la Convention à laquelle celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent au
Titulaire le présent Cahier des Charges et la Convention à
laquelle celui-ci est annexé, subsisteront et ne seront pas

modifiés quant au fond,

Le titulaire ne pourra soulever d'autres recours en
indemnité à l'occasion des décisions visées ci-dessus, que
ceux qui seront ouverts par la législation en vigueur à
toute entreprise tunisienne susceptible d'être frappée par
une mesure analogue.

ARTICLE QUATRE-VINGT-ONZE: Cas de Force Majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant
du présent Cahier des Charges, s'il justifie que le
manquement auxdites obligations est motivé par un cas de
Force majeure.

Sont en particulier réputés cas de Force Majeure, les
retards qui résulteraient de l'application de la législation
tunisienne sur les eaux du domaine public. De tels retards
n'ouvriront au Titulaire aucun droit à indemnité. Toutefois,
ils pourront lui ouvrir droit à prolongation de la validité
du Permis ou des concessions sur lesquels ils se seraient
manifestés, égale à la durée des retards.

Les obligations du Titulaire, autres que celles d'effectuer
des paiements prévus par les dispositions de la présente
Convention et Cahier des Charges y annexé seront suspendues
pendant le temps durant lequel le Titulaire sera
partiellement ou totalement empêché de les exécuter ou
entravé dans son action par un cas de Force Majeure.
117

ARTICLE QUATRE-VINGT-DOUZE: Dispositions particulières

1. Délimitation des périmètres élémentaires

IL est convenu expressément que les périmètres
élémentaires, tels qu'ils résultent de la définition du
tableau annexé au Décret du ler Janvier 1953 sur les
Mines et visé par l'Article 37 de ce dernier, seront
considérés comme correspondant à une superficie de
quatre cent hectares (400), notamment pour
l'application des Articles 5, 6 et 20 du présent Cahier
des Charges, relatifs aux réductions de surface
automatique, pénales ou volontaires.

2. Délai de mise en demeure en cas de déchéance

Le délai de la mise en demeure du Titulaire e:
application de l'Article 77, paragraphe 2, ci-dessus,
pour régulariser sa situation, et qui ne pourra être
inférieur à six (6) mois, devra tenir compte du temps
raisonnablement nécessaire, eu égard aux circonstances,
pour accomplir les actes prévus.

3. Transport à l'exportation

Pour le transport à l'exportation des minéraux du
second groupe et produits dérivés, le Titulaire pourra
utiliser à sa discrétion tous navires pétroliers,
péniches, pontons de chargement et de déchargement de
son choix, qu'ils lui appartiennent ou qu'ils
appartiennent à des tiers, étant entendu cependant que
si la République Tunisienne met à la disposition du
Titulaire des navires pétroliers ou des péniches qui

lui appartiennent ou qui appartiennent à une société à
à

ZA
118

partcicipation majoritaire de l'Etat, qui fonctionnent
sous son contrôle direct et qui soient en état
convenable, le Titulaire pourra être requis de les
utiliser, à condition qu'une telle utilisation n'en
soit pas plus onéreuse pour le Titulaire que
l'utilisation de ses propres navires ou péniches ou de
ceux de tiers transporteurs maritimes qualifiés et
étant entendu également que si le Titulaire a recours à
des tiers transporteurs maritimes il devra, à
conditions et à prix comparables, donner la préférence
à des navires battant pavillon tunisien.

Communication de documents en vue de contrôle

Le Titulaire aura l'obligstion de mettre à la
disposition de l'Autorité Concédante tous documents
utiles pour la mise en oeuvre du contrôle par l'Etat et
notamment par les contrôleurs techniques et financiers,
des obligations souscrites par le Titulaire dans le
présent Cahier des Charges et dans la Convention à
laquelle il est annexé.

Les dispositions des Décrêts du 13 Décembre 1948 et ler
Janvier 1953 sur les Mines, qu'il y soit fait
spécifiquement ou non référence dans la Convention ou
le Cahier des Charges, ne s'appliqueront pas au
Titulaire ou à ses opérations en vertu des présentes,
dans la mesure où lesdites dispositions seraient
contradictoires ou incompatibles avec les dispositions
de cette Convention ou de ce Cahier des Charges.
119

ARTICLE QUATRE-VINGT-TREIZE: Droit de timbre et
d'enregistrement

Le présent Cahier des Charges est exonéré des droits de
timbre, T1 sera enregistré au droit fixe aux frais du
Titulaire.

ARTICLE QUATRE-VINGT-QUATORZE: Impression des textes

Le Titulaire devra remettre à l'Autorité Concédante, et
quatre (4) mois au plus tard aprés la publication du texte
approuvant la Convention, cinquante (50) exemplaires
imprimés de ladite Convention, du Cahier des Charges et des
niêces v annexées.

L'Autorité Concédante se réserve le droit de demander au
Titulaire de lui fournir d'autres exemplaires en supplément.
Il en sera de même pour tous les avenants et actes
additionnels qui interviendraient ultérieurement et se
référant à la présente Convention et au présent Cahier des
Charges.

7 4 \
120

Fait à Tunis en six exemplaires originaux,
le 44,5. fr

(NA

Pour l'ETAT TUNISIEN

Slaheddin OUGUERRA
dà/ l'Industrie

A pau
Pour L'ENTREPRISE TUNISIENNE Ppur
D'ACTIVITES PETROLIERES |

Ministr

G Tunisia B.V.,

Mohamed Moncef BOUSSEN Edoardo CAINER
Président Directeur Général

rer

121

ANNEXE _B

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES
APPLICABLE À AGIP TUNISIA B.V., SUR LE
PERMIS JENEIN NORD

En application des dispositions de la Convention (et
notamment de son Article 7), conclue ce jour entre l'ETAT
TUNISIEN d'une part, et l'Entreprise Tunisienne d'Activités
Pétrolières (ETAP) et AGIP Tunisia B.V., d'autre part, et
des textes y annexés, les opérations de change relatives aux
activités de recherche et d'exploitation d'hydrocarbures
d'AGIP Tunisia B.V., (ci-aprés dénommée "AGIP" ou le
Co-Titulaire), seront régies par les dispositions suivantes:

AGIP s'engage à respecter la réglementation des changes
tunisiennes. Dans ce cadre:

1) pour ce qui est du réglement des dépenses:

- Le Co-Titulaire est autorisé à payer en devises
étrangères, directement sur ses propres
disponibilités se trouvant à l'extérieur de la
Tunisie, toutes dépenses d'exploration, de
développement et d'exploitation;

- Le Co-Titulaire doit payer intégralement en Dinars en
Tunisie les entreprises résidentes à titre permanent
en Tunisie;
2)

3)

122

- Le Co-Titulaire peut payer en devises étrangères les
entreprises non résidentes installées en Tunisie,
spécialisées dans la recherche, le développement et
l'exploitation des hydrocarbures pour les besoins de
contrats conclus dans le cadre de la présente
Convention. Dans le cas où ces entreprises seraient
intégralement payées à l'étranger, elles doivent
s'engager à rapatrier en Tunisie les sommes
nécessaires à leurs dépenses locales;

- Le Co-Titulaire doit rapatrier en Tunisie durant les
phases d'exploration et de développement, les devises
nécessaires afin de faire face à ses dépenses en
Dinars.

Pendant la phase d'exploitation, le Co-Titulaire est
autorisé à conserver à l'étranger les produits de ses
exportätions d'hydrocarbures. Cependant, il est tenu de
rapatrier chaque mois en Tunisie, à partir des fonds
provenant des ventes à l'exportation, une somme égale
au montant dû à l'Etat Tunisien et aux dépenses locales
courantes, s'il ne possède pas les fonds nécessaires et
disponibles en Tunisie.

Le Co-Titulaire est tenu conformément à l'Article 19 au
Décret du 15 Août 1946 de souscrire en Tunisie les
polices d'assurances relatives à son activité en
Tunisie.

Il pourra librement encaisser, disposer et réexporter
en devises étrangères sa quote part des paiements de
compagnies d'assurances obtenues en compensation de
sinistre sous les conditions suivantes:
4)

123

- Si les installations endommagées sont réparées ou
remplacées, les montants dépensés à ce titre seront
remboursés en devises étrangères et/ou en Dinars
Tunisiens, conformément aux dépenses réellement
engagées;

- Si les installations endommagées n'ont été ni
réparées ni remplacées les remboursements
s'effectueront dans les mêmes monnaies que celles des
investissements initiaux et dans les mêmes
proportions;

- Les indemnités d'assurances reçues en compensation de
paiements ou d'investissements réalisés en Dinars
Tunisiens seront effectuées en Dinars Tunisiens. Le
produit de ces indemnités pourra être affecté pour la

couverture des dépenses locales.

En ce qui concerne le salaire payé aux personnes de
nationalité étrangère qui sont employées par le
Co-Titulaire en Tunisie, une partie de ce salaire sera
payée en Dinars en Tunisie et le solde, auquel
s'ajouteront les charges Pour avantages sociaux qui
sont payables par ces personnes dans le pays où elles
ont leur domicile, pourra être payée hors de la Tunisie
en devises étrangères.

Les personnes de nationalité étrangère employées par
des sous-entrepreneurs du Co-Titulaire pour une période
n'excédant pas six (6) mois, pourront être payées hors
de Tunisie en devises étrangères dans le cas où leurs
frais de séjour en Tunisie sont pris en charge par leur
employeur.

6

7)

124

Aprés cette période de six {6) mois, elles
bénéficieront du même traitement que celui accordé aux
employés du Co-Titulaire en vertu du paragraphe
précédent.

1l reste entendu que tous les employés étrangers du
Co-Titulaire et de ses sous-entrepreneurs qui sont
employés en Tunisie seront soumis à l'imposition sur le
revenu en Tunisie conformément à la législation en
vigueur et particulièrement à l'Article 39bis de la Loi
N 87-9 du 6 mars 1987 et sans préjudice des accords
fiscaux conclus entre le Gouvernement Tunisien et

d'autres Etats;

Le Co-Titulaire re pourra recourir à auc:

forme Ge

financement provenant des banques résidentes en
Tunisie, sauf pour les cas de découverts de courte
durée dûs à des retards dans les opérations de
conversion en Dinars des devises disponibles en
Tunisie.

Le Co-Titulaire sera réglé en Dinars Tunisiens et en
Devises conformément aux dispositions de l'Article 32
de la loi N 87-9 du 6 Mars 1987, pour ses ventes de gaz
provenant d'une concession développée pour les besoins
du marché local.

I1 pourra utilisser le produit des ventes en Dinars
pour le règlement des dépenses de développement et
d'exploitation de cette concession.

Des réajustements sont effectués en fonction des
situations cu balances faisant ressortir les

8)

9

125

disponibilités en Dinars en Tunisie du Co-Titulaire et
le solde créditeur est transféré, lesdits réajustements
sont effectués tous les quatre (4) mois pour les
concessions portant principalement sur l'exploitation
de gaz pour les besoins du marché local et tous les six
(6) mois pour les autres concessions.

Le Co-Titulaire demandera en premier lieu le transfert
des soldes créditeurs en Dinars. Si le transfert n'est
pas effectué dans le mois qui suit la demande à la
suite d'un avis motivé contraire de la Banque Centrale
de Tunisie concernant telle ou telle partie du solde
créditeur en Dinars du Co-Titulaire, seul le montant
contesté ne pourra faire l'objet de transfert ou de
retenues sur les rapatriements subséquents. Le montant
contesté sera alors soumis dans le mois qui suit l'avis
motivé de la Banque Centrale de Tunisie, à une
commission de conciliation composée de trois (3
membres, le premier représentant la Banque Centrale de
Tunisie, le second représentant le Co-Titulaire et le
troisième sera le Ministère chargé de l'Energie.

L'avis de la commission liera les deux parties et devra
être formulé dans les quatre (4) mois qui suivent
l'avis motivé par la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée
de la présente Convention et tous les avenants et actes
additionnels qui interviendraient ultérieurement.

I1 est entendu que l'ETAP restera soumise durant toutes
les phases visées ci-dessus à la réglementation des
changes en vigueur en Tunisie.

(ANNEXE
C

PLAN DE POSITION DU PERMIS JENEIN NORD (ABC)
DEMANDE PAR AGIPLTUNISIA) BvET ETAP
(SUPERFICIE= 1552 Km — PERM. ELEM.=.388)

| Ph AprunisiA) BY. PREMS HENEIN NORD)

1/450.000

D

—
ANNEXE C

DEMANDE DE PERMIS DE RECHERCHE JENEIN NORD

DESCRIPTI [8

La position de la surface du permis est reportée sur la carte à l'échelle 1/400 000 qui
constitue l'annexe C.

La surface est définie par les numéros de repères des sommets indiqués dans le
tableau ci-après (extrait du tableau général de repérage annexé au decret du 1er
Janvier 1953 sur les mines).

Superficie : 1552 km?
Nombre de périmètres élémentaires : 388

PERMIS JENEIN NORD BLOC « À »
N° DE REPÈRES

inter. Front. Tuniso Alg. 200
270 - 200
270 - 194
286 - 194
286 - 192
288 - 192
288 - 190
… 294 - 190

… 294 - 188
… 302 - 188
.… 302 - 206
.… 300 - 206
.… 300-212

. 290-212
290 -216
284 - 216
… 284-222

. 280 - 222
280 - 232 Je

. 288 - 232 À N €

ANNEXE C
SUITE BLOC « A »

-- SOMMETS N° DE REPERES

288 - 230
.… 290 - 230
290 - 226
302 - 226
302 - 224
304 - 224
304 - 222
306 - 222
306 - 206
310 - 206
310 - 196
… 314-196
. 314-192
320 - 192
320 - 184
… 312-184
.… 312-182
310 - 182
310 - 180
… 804 - 180
.… 304-172
276-172
276 - 182
. Inter. Front. Tuniso Alg. 182
Inter. Front. Tuniso Alg. 200

| N° \

ANNEXE C
SUITE

PERMIS JENEIN NORD BLOC « B »

COORDONNEES

N° DE REPERES
326 - 200
. 332 - 200
. 332 - 192

. 326-192
326 - 200

PERMIS JENEIN NORD BLOC « C »

T COORDONNEES

N° DE REPERES

328 - 184
…. 332 - 184

… 332-182
328 - 182
328 - 184

91

les lignes de transport d'énergie (y compris les postes
de transformation, de coupure et de comptage), les
moyens de télécommunications appartenant en propre au
Titulaire;

e. les bâtiments appartenant en Propre au Titulaire, à
usage dé bureaux ou de magasins; les habitations
destinées au logement du personnel affecté à
l'exploitation; les droits à bail ou à occupation que
le Titulaire peut détenir sur des bâtiments appartenant
à des tiers, et utilisés par lui aux fins ci-dessus;

£. les embranchements particuliers de voies ferrées
desservant les chantiers du Titulaire, cu les
raccordant au réseau d'intérêt général;

g. les machines, les moteurs, les moyens divers de

transport (y compris les pipe-lines de collecte et les
installations de stockage y compris les installations
de stockage sur les champs de production), les
installations de préparation des gaz bruts (dans la
mesure où celles-ci sont indispensables pour permettre
1a manutention et le transport de ces gaz);
les appareils, outils et engins de toute nature, les
bâtiments correspondants.
Il est cependant entendu que les installations entrant
dans les catégories limitativement énumérées ci-dessus
feront retour à l'Autorité Concédante, si, bien que
situées à l'extérieur du périmètre de la Concession,
elles sont à cette époque indispensables à la marche
courante de cette concession et de cette concession
seulement.

Si les installations devant faire retour à l'Autorité

Concédante dans les conditions indiquées au présent Article,

étaient nécessaires ou utiles, en totalité ou en partie, à

l'exploitation d'autres concessions ou Permis du Titulaire

en cours de validité, les conditions dans lesquelles ces

installations seraient utilisées en commun et dans ia
1 ;

)
A

\
